Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

UNIVERSAL HEALTH SERVICES, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO CORPORATE BANK

LTD., ROYAL BANK OF CANADA and THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents,

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, BANK OF AMERICA N.A. and

SUNTRUST BANK,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 15, 2010 and amended and restated as of September 21, 2012

 

 

 

J.P. MORGAN SECURITIES INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     29   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     30   

2.1

 

Term Commitments

     30   

2.2

 

Procedure for Term Loan Borrowing

     30   

2.3

 

Repayment of Term Loans

     31   

2.4

 

Revolving Commitments

     32   

2.5

 

Procedure for Revolving Loan Borrowing

     33   

2.6

 

Swingline Commitment

     33   

2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     34   

2.8

 

Commitment Fees, etc.

     35   

2.9

 

Termination or Reduction of Revolving Commitments

     35   

2.10

 

Optional Prepayments

     35   

2.11

 

Mandatory Prepayments and Commitment Reductions

     37   

2.12

 

Conversion and Continuation Options

     38   

2.13

 

Limitations on Eurodollar Tranches

     39   

2.14

 

Interest Rates and Payment Dates

     39   

2.15

 

Computation of Interest and Fees

     39   

2.16

 

Inability to Determine Interest Rate

     40   

2.17

 

Pro Rata Treatment and Payments

     40   

2.18

 

Requirements of Law

     42   

2.19

 

Taxes

     43   

2.20

 

Indemnity

     46   

2.21

 

Change of Lending Office

     46   

2.22

 

Replacement of Lenders

     46   

2.23

 

Defaulting Lenders

     47   

2.24

 

Incremental Facilities

     48   

SECTION 3. LETTERS OF CREDIT

     50   

3.1

 

L/C Commitment

     50   

3.2

 

Procedure for Issuance of Letter of Credit

     50   

3.3

 

Fees and Other Charges

     51   

3.4

 

L/C Participations

     51   

3.5

 

Reimbursement Obligation of the Borrower

     52   

3.6

 

Obligations Absolute

     52   

3.7

 

Letter of Credit Payments

     52   

3.8

 

Applications

     52   

3.9

 

Existing Letters of Credit

     53   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     53   

4.1

 

Financial Condition

     53   

 

i



--------------------------------------------------------------------------------

4.2

 

No Change

     54   

4.3

 

Existence; Compliance with Law

     54   

4.4

 

Power; Authorization; Enforceable Obligations

     54   

4.5

 

No Legal Bar

     54   

4.6

 

Litigation

     54   

4.7

 

No Default

     54   

4.8

 

Ownership of Property; Liens

     55   

4.9

 

Intellectual Property

     55   

4.10

 

Taxes

     55   

4.11

 

Federal Regulations

     55   

4.12

 

Labor Matters

     55   

4.13

 

ERISA

     55   

4.14

 

Investment Company Act; Other Regulations

     56   

4.15

 

Subsidiaries

     56   

4.16

 

Use of Proceeds

     56   

4.17

 

Environmental Matters

     56   

4.18

 

Accuracy of Information, etc.

     57   

4.19

 

Security Documents

     58   

4.20

 

Solvency

     58   

4.21

 

Senior Indebtedness

     58   

4.22

 

Certain Documents

     58   

SECTION 5. CONDITIONS PRECEDENT

     58   

5.1

 

Conditions to Initial Extension of Credit

     58   

5.2

 

Conditions to Each Extension of Credit

     63   

SECTION 6. AFFIRMATIVE COVENANTS

     64   

6.1

 

Financial Statements

     64   

6.2

 

Certificates; Other Information

     64   

6.3

 

Payment of Obligations

     65   

6.4

 

Maintenance of Existence; Compliance

     66   

6.5

 

Maintenance of Property; Insurance

     66   

6.6

 

Inspection of Property; Books and Records; Discussions

     66   

6.7

 

Notices

     66   

6.8

 

Environmental Laws

     66   

6.9

 

Interest Rate Protection

     67   

6.10

 

Additional Collateral, etc.

     67   

6.11

 

Maintenance of Ratings

     69   

6.12

 

ERISA Compliance

     69   

6.13

 

Post-Closing Covenants

     69   

SECTION 7. NEGATIVE COVENANTS

     70   

7.1

 

Financial Condition Covenants

     70   

7.2

 

Indebtedness

     72   

7.3

 

Liens

     74   

7.4

 

Fundamental Changes

     75   

7.5

 

Disposition of Property

     75   

7.6

 

Restricted Payments

     76   

 

ii



--------------------------------------------------------------------------------

7.7

 

Capital Expenditures

     77   

7.8

 

Investments

     77   

7.9

 

Optional Payments and Modifications of Certain Debt Instruments

     78   

7.10

 

Transactions with Affiliates

     78   

7.11

 

Sales and Leasebacks

     78   

7.12

 

Swap Agreements

     79   

7.13

 

Changes in Fiscal Periods

     79   

7.14

 

Negative Pledge Clauses

     79   

7.15

 

Clauses Restricting Subsidiary Distributions

     79   

7.16

 

Lines of Business

     79   

7.17

 

Amendments to Acquisition Documents

     80   

SECTION 8. EVENTS OF DEFAULT

     80   

SECTION 9. THE AGENTS

     83   

9.1

 

Appointment

     83   

9.2

 

Delegation of Duties

     83   

9.3

 

Exculpatory Provisions

     83   

9.4

 

Reliance by Administrative Agent

     83   

9.5

 

Notice of Default

     84   

9.6

 

Non-Reliance on Agents and Other Lenders

     84   

9.7

 

Indemnification

     84   

9.8

 

Agent in Its Individual Capacity

     85   

9.9

 

Successor Administrative Agent

     85   

9.10

 

Co-Documentation Agents and Co-Syndication Agents

     85   

SECTION 10. MISCELLANEOUS

     85   

10.1

 

Amendments and Waivers

     85   

10.2

 

Notices

     87   

10.3

 

No Waiver; Cumulative Remedies

     87   

10.4

 

Survival of Representations and Warranties

     88   

10.5

 

Payment of Expenses and Taxes

     88   

10.6

 

Successors and Assigns; Participations and Assignments

     89   

10.7

 

Adjustments; Set-off

     92   

10.8

 

Counterparts

     92   

10.9

 

Severability

     93   

10.10

 

Integration

     93   

10.11

 

GOVERNING LAW

     93   

10.12

 

Submission To Jurisdiction; Waivers

     93   

10.13

 

Acknowledgements

     93   

10.14

 

Releases of Guarantees and Liens

     94   

10.15

 

Confidentiality

     94   

10.16

 

WAIVERS OF JURY TRIAL

     95   

10.17

 

USA Patriot Act

     95   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Commitments

1.1B

   Mortgaged Property

1.1C

   Non-Material Subsidiaries

1.1D

   Specified Receivables Subsidiaries

1.1E

   Existing Letters of Credit

4.2

   Changes

4.4(a)

   Consents, Authorizations, Filings and Notices

4.4(b)

   Pending Consents, Authorizations, Filings and Notices

4.6

   Litigation

4.15

   Subsidiaries

4.19(a)

   UCC Filing Jurisdictions

4.19(b)

   Mortgage Filing Jurisdictions

6.13

   Post-Closing Covenants

7.2(d)

   Existing Indebtedness

7.3(f)

   Existing Liens

EXHIBITS:

 

A

   Form of Collateral Agreement

B

   Form of Subsidiary Guarantee Agreement

C

   Form of Closing Certificate

D

   Form of Mortgage

E

   Form of Assignment and Assumption

F-1

   Form of Legal Opinion of General Counsel of Universal Health Services, Inc.

F-2

   Form of Legal Opinion of Fulbright & Jaworski LLP

G

   Form of Exemption Certificate

H

   Form of Compliance Certificate

I-1

   Form of Increased Facility Activation Notice—Incremental Term Loans

I-2

   Form of Increased Facility Activation Notice—Incremental Revolving
Commitments

I-3

   Form of New Lender Supplement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of November 15, 2010 and amended
and restated as of September 21, 2012, among UNIVERSAL HEALTH SERVICES, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO CORPORATE BANK
LTD. and ROYAL BANK OF CANADA, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”), BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, BANK OF
AMERICA N.A. and SUNTRUST BANK, as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2010 Indenture”: the Indenture entered into by the Borrower and certain of its
Subsidiaries in connection with the issuance of the 7% Senior Notes together
with all instruments and other agreements entered into by the Borrower or such
Subsidiaries in connection therewith.

“2012 Acquisition”: the acquisition by the Borrower of Ascend Health Corporation
through a merger of Lola Transaction Corporation with Ascend Health Corporation,
all in accordance with the 2012 Acquisition Agreement.

“2012 Acquisition Agreement”: the Agreement and Plan of Merger among the
Borrower, Lola Transaction Corporation and Ascend Health Corporation dated as of
June 3, 2012.

“2012 Acquisition Documentation”: shall mean all the documentation in connection
with the 2012 Acquisition.

“2012 Transactions”: shall mean (i) the consummation of the 2012 Acquisition,
(ii) the Loans to be made on the Second Amendment Effective Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing.

“2015 Revolving Commitment”: with respect to each Original Revolving Lender that
at or prior to the Second Amendment Effective Date has not delivered to the
Administrative Agent an executed signature page to the Second Amendment
indicating that all of such Lender’s Original Revolving Commitment is to be
extended, the amount of the Original Revolving Commitment of such Original
Revolving Lender, which Commitment shall terminate on the 2015 Revolving
Termination Date, as such 2015 Revolving Commitment may be reduced from time to
time pursuant to the terms hereof. As of the Second Amendment Effective Date,
the aggregate amount of the 2015 Revolving Commitments outstanding is
$63,783,783.76 (it being understood and agreed that the 2015 Revolving
Commitments may be reduced by any Post Second Amendment Revolving Extension
Election pursuant to the terms of the Second Amendment).

“2015 Revolving Exposure”: as to any 2015 Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of 2015 Revolving
Loans of such 2015 Revolving Lender then-outstanding, (b) such 2015 Revolving
Lender’s Revolving Percentage of the L/C Obligations then outstanding and
(c) such 2015 Revolving Lender’s Revolving Percentage of the aggregate principal
amount of all outstanding Swingline Loans.



--------------------------------------------------------------------------------

“2015 Revolving Lender”: (a) prior to the Second Amendment Effective Date, each
Original Revolving Lender and (b) as of the Second Amendment Effective Date,
each Original Revolving Lender that at or prior to the Second Amendment
Effective Date has not delivered to the Administrative Agent an executed
signature page to the Second Amendment whose name and the aggregate principal
amount of its Original Revolving Loans not so extended are set forth on Exhibit
B to the Second Amendment under the heading “2015 Revolving Loans” (it being
understood and agreed that any 2015 Revolving Lender may become a 2016 Revolving
Lender by submission of a Post Second Amendment Revolving Extension Election
pursuant to the terms of the Second Amendment).

“2015 Revolving Loan”: Revolving Loans made by any 2015 Revolving Lender prior
to the Second Amendment Effective Date.

“2015 Revolving Termination Date”: November 15, 2015.

“2016 Revolving Commitment”: with respect to each Original Revolving Lender that
at or prior to the Second Amendment Effective Date has delivered to the
Administrative Agent an executed signature page to the Second Amendment
indicating that all of such Lender’s Original Revolving Commitment is to be
extended, the amount of the Original Revolving Commitment of such Original
Revolving Lender, which Commitment shall terminate on the 2016 Revolving
Termination Date, as such 2016 Revolving Commitment may be changed from time to
time pursuant to the terms hereof, including as a result of any increase
pursuant to Section 2.24 hereof. As of the Second Amendment Effective Date, the
aggregate amount of the 2016 Revolving Commitments outstanding is
$736,216,216.24 (it being understood and agreed that the 2016 Revolving
Commitments may be increased by any Post Second Amendment Revolving Extension
Election pursuant to the terms of the Second Amendment).

“2016 Revolving Exposure”: as to any 2016 Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of 2016 Revolving
Loans of such 2016 Revolving Lender then-outstanding, (b) such 2016 Revolving
Lender’s Revolving Percentage of the L/C Obligations then outstanding and
(c) such 2016 Revolving Lender’s Revolving Percentage of the aggregate principal
amount of all outstanding Swingline Loans.

“2016 Revolving Lender”: (a) as of the Second Amendment Effective Date, each
Original Revolving Lender that at or prior to the Second Amendment Effective
Date has signed the Second Amendment under the heading “2016 Revolving Lenders”
on the signature pages thereof and has delivered to the Administrative Agent an
executed signature page to the Second Amendment whose name and the aggregate
principal amount of its Original Revolving Commitment so extended are set forth
on Exhibit B to the Second Amendment under the heading “2016 Revolving
Commitment” and (b) on or after the Second Amendment Effective Date, without
duplication of clause (a) as of the Second Amendment Effective Date, each Lender
that holds a 2016 Revolving Commitment.

“2016 Revolving Loan”: all Original Revolving Loans that are converted to 2016
Revolving Loans in accordance with the Second Amendment as of the Second
Amendment Effective Date or as of the Post Second Amendment Extension Effective
Date, and, thereafter (without duplication) each Revolving Loan made by any 2016
Revolving Lender pursuant to its 2016 Revolving Commitment.

“2016 Revolving Termination Date”: August 15, 2016.

“7% Senior Notes”: the senior notes of the Borrower issued pursuant to the 2010
Indenture.

 

2



--------------------------------------------------------------------------------

“7.125% Senior Notes”: the senior notes of the Borrower issued pursuant to the
7.125% Senior Note Indenture.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%, provided,
however, that notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the ABR for the Tranche B Term Loans be deemed to be
less than 2.00%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”: the acquisition by the Borrower of Psychiatric Solutions, Inc.
through a merger of Olympus Acquisition Corp., a Wholly Owned Subsidiary of the
Borrower, with Psychiatric Solutions, Inc., all in accordance with the
Acquisition Agreement.

“Acquisition Agreement”: the Agreement and Plan of Merger among the Borrower,
Olympus Acquisition Corp. and Psychiatric Solutions, Inc., dated as of May 16,
2010.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Additional Notes”: as defined in Section 7.2(k).

“Adjusted A Amortization Amount”: with respect to each installment payable under
Section 2.3(a)(i), the product of (a) the amount payable with respect to such
installment as set forth in the table in Section 2.3 of the Credit Agreement as
of the Closing Date and (b) a fraction, the numerator of which is the initial
aggregate amount of Tranche A-1 Term Loans as of the Closing Date held by
Tranche A-1 Lenders as of the Post Second Amendment Extension Effective Date and
the denominator of which is the initial aggregate amount of Tranche A-1 Term
Loans as of the Closing Date held by Tranche A-1 Lenders as of the Closing Date.

“Adjustment Date”: as defined in the Applicable Pricing Grid.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents and, as applicable, as
Collateral Agent, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents, the Administrative Agent and the Collateral Agent.

 

3



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if any Class of Revolving Commitments of
such Lender have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     1.25 %      2.25 % 

Tranche A Term Loans

     1.25 %      2.25 % 

Tranche B Term Loans

     2.00 %      3.00 % 

; provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Loans, Swingline Loans and
Tranche A Term Loans will be determined pursuant to the Applicable Pricing Grid;
provided further that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the First Amendment
Effective Date, the Applicable Margin with respect to the Tranche B Term Loans
will be determined pursuant to the Applicable Pricing Grid; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Applicable Pricing Grid”: the tables set forth below:

 

Level

   Consolidated
Leverage
Ratio    Corporate Rating    Applicable Margin for Eurodollar
Loans that are Revolving Loans,
Swingline Loans and Tranche A
Term Loans     Applicable Margin for  ABR
Loans that are Revolving
Loans, Swingline Loans and
Tranche A Term Loans     Commitment
Fee Rate  

I

   <2.75 to 1.00    > Ba1 and BB+      1.50 %      0.50 %      0.25 % 

II

   <3.25 to 1.00


but ³ 2.75 to

1.00

   Ba1 and BB+      1.75 %      0.75 %      0.375 % 

III

   <3.75 to 1.00


but ³ 3.25 to

1.00

   Ba1 and BB+      2.00 %      1.00 %      0.375 % 

IV

   ³ 3.75 to
1.00    < Ba1 and BB+      2.25 %      1.25 %      0.50 % 

 

4



--------------------------------------------------------------------------------

Level

   Consolidated Leverage
Ratio    Applicable Margin for Eurodollar
Loans that are Tranche B Term Loans     Applicable Margin for ABR Loans that are
Tranche B Term Loans  

I

   <3.25 to 1.00      2.75 %      1.75 % 

II

   ³ 3.25 to 1.00      3.00 %      2.00 % 

For the purposes of the Applicable Pricing Grid, the Applicable Margin shall be
determined by reference to the higher Level (lower Applicable Margin) in the
Applicable Pricing Grid above where either the required Consolidated Leverage
Ratio or the required Corporate Rating is satisfied.

Changes in the Applicable Margin resulting from changes in the Corporate Rating
established by Moody’s or S&P shall become effective on the date which such
changes is first announced publicly by the rating agency making such change. In
the event of a split rating, the Applicable Margin with respect to the Corporate
Rating will be determined by reference to the Level in the Applicable Pricing
Grid in which the higher rating appears, unless the split in the ratings is two
or more Levels apart, in which case the Applicable Margin will be determined by
reference to the Level in the Applicable Pricing Grid that is one higher than
the Level in which the lower rating appears.

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.

If any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply. In addition, at all times while an Event of Default under Section 8(a) or
Section 8(f) shall have occurred and be continuing, the highest rate set forth
in each column of the Applicable Pricing Grid shall apply. Each determination of
the Consolidated Leverage Ratio pursuant to the Applicable Pricing Grid shall be
made in a manner consistent with the determination thereof pursuant to
Section 7.1.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.1 or 6.2(b), respectively, is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Administrative Agent
or the Lenders owe any amounts to Borrower), and (iii) the Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.

 

5



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c),
(d) or (e) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Auburn Regional Disposition”: the Disposition of the Auburn Regional Medical
Center, a 213-bed acute care hospital located in Auburn, Washington to MultiCare
Health System for proceeds of at least $90,000,000 (including estimated net
working capital) on or before December 31, 2012.

“Available Excess Cash Flow Amount”: commencing with the fiscal year ending
December 31, 2011, the amount equal to (A) the cumulative Excess Cash Flow, if
any, for each fiscal year for which (i) financial statements have been delivered
pursuant to Section 6.1(a) and (ii) any mandatory prepayments required to be
made pursuant to Section 2.11(c) have been made, minus (B) the principal amount
of the mandatory prepayments made pursuant to Section 2.11(c) for the periods
referred to in clause (A).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest or the exercise of
control, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any obligation hereunder.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

6



--------------------------------------------------------------------------------

“Borrower”: as defined in the preamble hereto.

“Borrower Existing Credit Agreement”: the Credit Agreement, dated as of March 4,
2005, among the Borrower, the lenders from time to time parties thereunder and
JPMorgan Chase Bank, N.A. as Administrative Agent, as amended, restated,
supplemented or otherwise modified prior to the date hereof.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding from all of the foregoing any debt securities convertible into, or
exchangeable for, Capital Stock (and/or cash based on the value of Capital
Stock).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any

 

7



--------------------------------------------------------------------------------

such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Class”: when used in reference to any Loan or any borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are 2015 Revolving Loans,
2016 Revolving Loans or Swing Line Loans and, when used in reference to any
Revolving Commitment, refers to whether such Revolving Commitment is a 2015
Revolving Commitment or a 2016 Revolving Commitment or a Swingline Commitment.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is November 15, 2010.

“Co-Documentation Agent”: as defined in the preamble hereto.

“Co-Syndication Agent”: as defined in the preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: JPMorgan Chase Bank, N.A., in its capacity as collateral
agent under the Collateral Agreement for the Lenders and certain other holders
of obligations of the Loan Parties.

“Collateral Agreement”: the Collateral Agreement to be executed and delivered by
the Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit
A.

“Commitment”: as to any Lender, the sum of the Tranche A Term Commitments, the
Tranche B Term Commitment and the Revolving Commitment of such Lender.

“Commitment Fee Rate”:  1/2 of 1% per annum; provided, that on and after the
first Adjustment Date occurring after the completion of two full fiscal quarters
of the Borrower after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit

 

8



--------------------------------------------------------------------------------

Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June 24, 2010 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, the sum, without duplication, of
(i) Consolidated Net Income for such period plus (ii) to the extent deducted in
the determination thereof, Consolidated Interest Expense, depreciation and
amortization expense and provision for income taxes plus (or minus) (iii) the
amount of any material nonrecurring items of loss (or gain), adjusted to
eliminate the effect of any such item on the provision for income taxes for such
period, plus (iv) equity-based compensation expense (to the extent paid in
equity and not in cash), plus (v) the amount of net cost savings projected by
the Borrower in good faith to be realized as a result of specified actions taken
or initiated in connection with the Acquisition (calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, that (A) such cost savings are reasonably identifiable and
factually supportable, (B) the aggregate amount of cost savings added pursuant
to this clause (v) shall not exceed $40,000,000 for the 2011 fiscal year and
(C) the aggregate amount of cost savings added pursuant to this clause (v) shall
not exceed $55,000,000 for any period of four consecutive fiscal quarters;
provided further that such cost savings shall be set forth in an certificate of
a Responsible Officer which states (y) the amount of such cost savings and
(z) that such cost savings are based on the good faith belief of the chief
financial officer, plus (vi) non-recurring fees and expenses related to the
Transactions and the 2012 Transactions and the incurrence of Indebtedness in
connection therewith, plus (vii) to the extent deducted in the determination
thereof, losses attributable to (x) the termination of, or the impact of the
loss of hedge accounting treatment attributable to, any Swap Agreements
resulting from the consummation of the 2012 Transactions or the transactions
contemplated by the Second Amendment, and (y) the accelerated amortization of
any fees and expenses resulting from the consummation of the 2012 Transactions.
Notwithstanding the foregoing, Consolidated EBITDA for (a) the quarterly period
of the Borrower ended March 31, 2010, shall be deemed to be $291,900,000 and
(b) each of the quarterly periods of the Borrower ended June 30,
2010, September 30, 2010 and December 31, 2010 shall be determined on a pro
forma basis after giving effect to the Acquisition and deemed to be the amount
set forth for such quarterly period on a certificate of the chief financial
officer of the Borrower.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: means, for any period, the consolidated
interest expense (net of interest income) of the Borrower and its Subsidiaries
determined on a consolidated basis for such period.

 

9



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”: for any period means the consolidated net income of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP for such period.

“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Secured Total Debt on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Secured Total Debt”: at any date Consolidated Total Debt secured
by a Lien.

“Consolidated Total Debt”: at any date, the Indebtedness of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as of
such date; provided that from December 1 of any year to but not including
June 30 of the following year Consolidated Total Debt shall not include amounts
borrowed to fund the Voluntary Employment Benefit Association not exceeding the
aggregate amount of employee benefits prepaid by the Borrower and its
Subsidiaries through payments to the Voluntary Employment Benefit Association
during such period.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the Acquisition and the other transactions contemplated hereby,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
66- 2/3% of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convertible Notes”: Indebtedness of the Borrower that is optionally convertible
into common stock of the Borrower (and/or cash based on the value of such common
stock) and/or Indebtedness of a Subsidiary of the Borrower that is optionally
exchangeable for common stock of the Borrower (and/or cash based on the value of
such common stock).

“Corporate Rating”: the Borrower’s corporate family rating and corporate credit
rating that has been most recently announced by either S&P or Moody’s, as the
case may be.

“Credit Party”: the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender.

 

10



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Revolving
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations hereunder, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2011, the ECF Percentage shall be
reduced to (i) 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 3.50 to 1.0 and (ii) 0% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is not greater than 3.25
to 1.0.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, including any
“accumulated funding deficiency” (as defined in Section 412 of the Code or

 

11



--------------------------------------------------------------------------------

Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Pension Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Pension Plan or the failure by any Group Member or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (e) the
incurrence by any Group Member or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any
Pension Plan; (f) a determination that any Pension Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (g) the
receipt by any Group Member or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the
Eurodollar Base Rate for the Tranche B Term Loans be deemed to be less than
1.00%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

        1.00 - Eurocurrency Reserve Requirements      

 

12



--------------------------------------------------------------------------------

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of
Restricted Payments made pursuant to Section 7.6(c), (iv) the aggregate amount
of all prepayments of Revolving Loans and Swingline Loans during such fiscal
year to the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (v) the aggregate amount of all regularly scheduled principal payments of
Indebtedness of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (vi) increases
in Consolidated Working Capital for such fiscal year, and (vii) the aggregate
net amount of non-cash gain on the Disposition of property by the Borrower and
its Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, could, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Existing Letters of Credit”: the letters of credit set forth on Schedule 1.1E.

“Existing PSI Notes”: the 7 3/4% Senior Subordinated Notes due 2015 of Target.

“Existing Receivables Facility”: the receivables facility governed by (a) the
Amended and Restated Credit and Security Agreement, dated as of October 27,
2010, among the Borrowers identified therein, UHS Receivables Corp., as
Collection Agent, UHS of Delaware, Inc., as Servicer, Universal Health Services,
Inc., as Performance Guarantor, PNC Bank, National Association, as LC Bank and
Administrative Agent, and the certain other parties thereto and (b) the
Receivables Sale Agreement dated as of, or amended and restated as of
October 27, 2010, between the Grantor and the “Buyer” specified therein, in each
case, as the same may be amended or otherwise modified from time to time to the
extent that any such amendment or modification does not increase the aggregate
outstanding principal amount of borrowings permitted under the Existing
Receivables Facility to an amount greater than $375,000,000.

 

13



--------------------------------------------------------------------------------

“Facility”: each of (a) the Tranche A-1 Term Commitments and the Tranche A-1
Term Loans made thereunder (the “Tranche A-1 Term Facility”), (b) the Tranche
A-2 Term Commitments and the Tranche A-2 Term Loans made thereunder (the
“Tranche A-2 Term Facility”), (c) the Tranche A-3 Term Commitments and the
Tranche A-3 Term Loans made thereunder (the “Tranche A-3 Term Facility” together
with the Tranche A-1 Term Facility and the Tranche A-2 Term Facility, the
“Tranche A Term Facilities”) (c) the Tranche B Term Commitments and the Tranche
B Term Loans made thereunder (the “Tranche B Term Facility”), (d) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”) and (e) the Incremental Term Loans (the “Incremental Term Facility”).

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Amendment”: the First Amendment, dated the First Amendment Effective
Date, to this Agreement.

“First Amendment Effective Date”: March 15, 2011.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such

 

14



--------------------------------------------------------------------------------

principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements referred to in
Section 4.1(b). In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“HUD Owners”: each of Canyon Ridge Real Estate, LLC, Holly Hill Real Estate,
LLC, Delaware Investments Associates, LLC, Riveredge Real Estate, Inc. and West
Oaks Real Estate, L.P., but, in the case of each such entity, only so long as
the applicable HUD Financing is outstanding.

 

15



--------------------------------------------------------------------------------

“HUD Financing”: items 18 through 22 on Schedule 7.2(d).

“HUD Transaction Documents”: any mortgage, security agreement, regulatory
agreement or other agreement entered into by a HUD Owner in connection with a
HUD Financing.

“Increased Facility Activation Date”: any Business Day after the Second
Amendment Effective Date on which any Lender shall execute and deliver to the
Administrative Agents an Increased Facility Activation Notice pursuant to
Section 2.24(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit I-1 or I-2, as applicable.

“Increased Facility Closing Date”: any Business Day after the Second Amendment
Effective Date designated as such in an Increased Facility Activation Notice.

“Incremental Term A Facility”: as defined in Section 2.24.

“Incremental Term B Facility”: as defined in Section 2.24.

“Incremental Term Facility”: as defined in the definition of “Facility”.

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: any term loans made pursuant to Section 2.24(a).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than (a) the final maturity of the Tranche A Term Loans in the case of
an Incremental Term A Facility and (b) the final maturity of the Tranche B Term
Loans in the case of an Incremental Term B Facility.

“Indebtedness”: of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all Capital Lease Obligations of such Person, (v) all
obligations (contingent or otherwise) of such Person to reimburse any other
Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all Indebtedness secured by a Lien on any asset of such Person,
whether or not such Indebtedness is otherwise an obligation of such Person and
(vii) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (i) through (vii) above. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of “Indebtedness” of any Subsidiary that is not a Wholly Owned Subsidiary
of the Borrower shall only include the allocable portion of such Indebtedness
corresponding to the Borrower’s direct or indirect ownership interest in such
Subsidiary.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

16



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Latest Revolving Maturity Date or beyond the date
final payment is due on the Tranche A-1 Term Loans, Tranche A-2 Term Loans,
Tranche A-3 Term Loans or the Tranche B Term Loans, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 7.8.

 

17



--------------------------------------------------------------------------------

“Issuing Lender”: JPMorgan Chase Bank, N.A. and any other Revolving Lender
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and the Borrower that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder, or any of their respective affiliates, in each case
in its capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

“Latest Revolving Maturity Date”: the latest maturity date applicable to any
Revolving Facility that is outstanding hereunder.

“L/C Commitment”: $125,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the First Amendment, the Second Amendment, the
Security Documents, any Letters of Credit, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Management Agreements”: agreements entered into from time to time between a
Group Member and an Affiliate thereof pursuant to which, in a manner consistent
with past practices, such Group Member provides hospital administrative and
other related services to such Affiliate.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, results of operations, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent (including in its capacity as
Collateral Agent) or the Lenders hereunder or thereunder.

 

18



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Incremental Amount”: the sum of (a) $500,000,000 plus (b) additional
secured amounts if the Consolidated Secured Leverage Ratio, calculated on a pro
forma basis after giving effect to the incurrence of Indebtedness on any
Increased Facility Activation Date for the four most-recent fiscal quarters,
shall not be more than 3.50 to 1.00 (assuming any increase in commitments under
the Revolving Facility were fully drawn).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Collateral Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-Material Subsidiary”: any Subsidiary of the Borrower that does not have
total book assets (including Capital Stock, but excluding intercompany accounts
and accounts receivable) with an aggregate value exceeding $10,000,000, and
either (a) the Borrower shall have furnished written notice to the
Administrative Agent that such Subsidiary is a “Non-Material Subsidiary” and
furnished supporting

 

19



--------------------------------------------------------------------------------

documentation for such assertion, or (b) such Subsidiary is identified as a
Non-Material Subsidiary on Schedule 1.1C hereto, provided that (i) at such time
as any such Subsidiary becomes a party to this Agreement or any other Loan
Document or executes and delivers a guarantee, security agreement, mortgage or
other similar agreement supporting the obligations of the Borrower under this
Agreement or the other Loan Documents, such Subsidiary shall at all times
thereafter not be deemed a Non-Material Subsidiary irrespective of the book
value of its assets, (ii) at any time a Non-Material Subsidiary’s assets exceed
$10,000,000 as set forth above, it shall no longer be deemed a Non-Material
Subsidiary, and (iii) the assets of all Non-Material Subsidiaries shall at no
time have an aggregate book value in excess of the Non-Material Subsidiary Cap.

“Non-Material Subsidiary Cap”: $250,000,000.

“Non-U.S. Lender”: as defined in Section 2.19(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Original Revolving Commitment”: each “Revolving Commitment” (as defined in this
Agreement as in effect immediately prior to the Second Amendment Effective Date)
as in effect immediately prior to the Second Amendment Effective Date.

“Original Revolving Lender”: each “Revolving Lender” (as defined in this
Agreement as in effect immediately prior to the Second Amendment Effective Date)
as in effect immediately prior to the Second Amendment Effective Date.

“Original Revolving Loans”: the Revolving Loans outstanding immediately prior to
the Second Amendment Effective Date.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

 

20



--------------------------------------------------------------------------------

“PATRIOT Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107- 56.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.

“Permitted Bond Hedge”: any call option(s) or capped call option(s) in respect
of the Borrower’s common stock purchased by the Borrower concurrently with the
issuance of Convertible Notes to hedge the Borrower’s or the Subsidiary issuer’s
equity price risk in respect of such Indebtedness.

“Permitted Warrant”: any call option in respect of the Borrower’s common stock
sold by the Borrower concurrently with the issuance of Convertible Notes.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA.

“Post Second Amendment Extension Effective Date”: as defined in the Second
Amendment.

“Post Second Amendment Revolving Extension Election”: as defined in the Second
Amendment.

“Post Second Amendment Tranche A Extension Election”: as defined in the Second
Amendment.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

 

21



--------------------------------------------------------------------------------

“Receivables Financing”: the Existing Receivables Facility and any future
financing arrangement among the Borrower, certain Subsidiaries of the Borrower,
including a Specified Receivables Subsidiary, and certain other parties pursuant
to which Subsidiaries of the Borrower will sell substantially all of their
accounts receivable from time to time to the Specified Receivables Subsidiary
which will, in turn, sell or pledge such receivables to certain third party
lenders or investors for a purchase price or loan from such lenders or
investors, as applicable; provided that, the aggregate outstanding amount of
such purchase price or loan from such lenders or investors under all Receivables
Financings shall not at any time exceed $500,000,000.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim (excluding any business interruption insurance) or any
condemnation proceeding relating to any asset of any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, replace or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace or repair assets
useful in the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring fifteen months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.

 

22



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, (i) the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, (ii) any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, and (iii) any orders, directives, guidelines,
instructions, decisions, bulletins, policies or requirements enacted, adopted,
promulgated or imposed by any Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or vice president and treasurer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: (a) with respect each Lender that is a Lender prior to
the Second Amendment Effective Date, the Original Revolving Commitment of such
Lender and (b) with respect to each Lender that is a Lender on and after the
Second Amendment Effective Date, such Lender’s 2015 Revolving Commitment or 2016
Revolving Commitment, as applicable. The aggregate amount of the Revolving
Commitments in effect prior to the Second Amendment Effective Date was
$800,000,000. The aggregate amount of the Revolving Commitments in effect on the
Second Amendment Effective Date is $800,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Latest Revolving Maturity Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a) and shall include any 2015
Revolving Loan and any 2016 Revolving Loan.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis, provided, further, that in the case of Section 2.23 when a Defaulting
Lender shall exist, “Revolving Percentage” shall mean the percentage of the
Total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.

 

23



--------------------------------------------------------------------------------

“Revolving Termination Date”: (a) with respect to the 2015 Revolving Commitments
and the 2015 Revolving Loans, the 2015 Revolving Termination Date and (b) with
respect to the 2016 Revolving Commitments and the 2016 Revolving Loans, the 2016
Revolving Termination Date.

“S&P”: Standard & Poor’s Financial Services LLC.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: the second amendment, dated as of September 21, 2012 by and
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
party thereto.

“Second Amendment Effective Date”: as defined in the Second Amendment.

“Secured Parties”: as defined in the Collateral Agreement.

“Security Documents”: the collective reference to the Collateral Agreement, the
Subsidiary Guarantee Agreement, the Mortgages, the Mortgage Amendments (as
defined in the Second Amendment) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Senior Note Indenture”: the Indenture entered into by the Borrower in
connection with the issuance of the 7.125% Senior Notes, together with all
instruments and other agreements entered into by the Borrower or such
Subsidiaries in connection therewith.

“Senior Notes”: the collective reference to the 7.125% Senior Notes.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof.

 

24



--------------------------------------------------------------------------------

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Note Indenture.

“Specified Joint Ventures”: the collective reference to (i) Summerlin Hospital
Medical Center L.L.C., a Delaware limited liability company, (ii) Summerlin
Medical Center, L.P., a Delaware limited partnership, (iii) District Hospital
Partners, L.P., a D.C. limited partnership, (iv) Valley Health Systems L.L.C., a
Delaware limited liability company, (v) Laredo Regional Medical Center L.P., a
Delaware limited partnership, (vi) Friends Behavioral Health System, L.P., a
Pennsylvania limited partnership, (vii) Cornerstone Regional Hospital, LP, a
Texas limited partnership, (viii) Community Behavioral Health, L.L.C., a
Delaware limited liability company, (ix) Eye Surgery Specialists of Puerto Rico,
L.L.C., a Delaware limited liability company, (x) Nevada Radiation Oncology
Center-West, L.L.C., a Nevada limited liability company, (xi) Northwest Texas
Surgical Hospital, L.L.C., a Texas limited liability company, (xii) Cornerstone
Hospital Management, L.L.C., a Texas limited liability company, (xiii) Radiation
Oncology Center of Aiken, L.L.C., a South Carolina limited liability company,
(xiv) Friends GP, LLC, a Pennsylvania limited liability company, (xv) AHG, a
common law partnership, (xvi) Plaza Surgery Center, Limited Partnership, a
Nevada limited partnership and (xvii) Arrowhead Behavioral Health, LLC, a
Delaware limited liability company; provided that in the event that any of the
foregoing Persons shall become a Wholly Owned Subsidiary of a Loan Party, such
Person shall cease to be a “Specified Joint Venture.”

“Specified Receivables Subsidiary” means any Subsidiary of the Borrower that is
identified as such on Schedule 1.1D or otherwise designated as a Specified
Receivables Subsidiary by the Borrower on or after the Closing Date in a written
notice to the Administrative Agent; provided, that, in each case, (i) at no time
shall any creditor of any such Subsidiary have any claim (whether pursuant to a
Guarantee Obligation or otherwise) against the Borrower or any of its other
Subsidiaries (other than another Specified Receivables Subsidiary) in respect of
any Indebtedness or other obligation (except for (x) obligations arising by
operation of law, including joint and several liability for taxes, ERISA and
similar items, (y) obligations resulting from any breach of a representation by
the Borrower or such Subsidiary in connection with the sale of any applicable
account receivable and (z) obligations relating to any administrative and
collection agent duties of the Borrower or such Subsidiary in connection with
the sale of any applicable account receivable) of any such Subsidiary;
(ii) neither the Borrower nor any of its Subsidiaries (other than another
Specified Receivables Subsidiary) shall become a general partner of any such
Subsidiary; (iii) no default with respect to any Indebtedness of any such
Subsidiary (including any right which the holders thereof may have to take
enforcement action against any such Subsidiary), shall permit solely as a result
of such Indebtedness being in default or accelerated (upon notice, lapse of time
or both) any holder of any Indebtedness of the Borrower or its other
Subsidiaries (other than another Specified Receivables Subsidiary) to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity; (iv) no such
Subsidiary shall own any Capital Stock of, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower (other than
another Specified Receivables Subsidiary); (v) no Investments may be made in any
such Subsidiary by the Borrower or any of its Subsidiaries (other than by
another Specified Receivables Subsidiary); (vi) at the time of such designation,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom; and (vii) no such Subsidiary shall engage in any business or
other activity other than those directly related to its participation in a
Receivables Financing permitted by this Agreement.

“Specified Representations”: the representations made in Sections 4.3, 4.4, 4.5,
4.11, 4.14, 4.16, 4.19, 4.20, 4.21 and 4.22.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and (a) any Person

 

25



--------------------------------------------------------------------------------

that is a Lender or an affiliate of a Lender at the time such Swap Agreement is
entered into or (b) in the case of Swap Agreements in effect on the Closing
Date, any Person that becomes a Lender on the Closing Date or an affiliate of a
Person that becomes a Lender on the Closing Date.

“Subordinated Indebtedness”: Indebtedness the payment of which is subordinated
to the payment of the Obligations.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, that Specified Receivables
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than when such term is used in the definition of
“Specified Receivables Subsidiary”)

“Subsidiary Guarantee Agreement”: the Guarantee Agreement to be executed and
delivered by the each Subsidiary Guarantor, substantially in the form of Exhibit
B.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, Non-Material Subsidiary, Specified Joint Venture or HUD
Owner.

“Swap Agreement”: any agreement with respect to any swap, forward, future, cap,
collar or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

 

26



--------------------------------------------------------------------------------

“Target”: Psychiatric Solutions, Inc.

“Target Existing Credit Agreement”: the Credit Agreement, dated as of July 1,
2005, among the Target, the lenders from time to time parties thereunder,
Citicorp North America, Inc., as Term Loan Facility Administrative Agent, Bank
of America, N.A., as Revolving Credit Facility Administrative Agent, and the
other parties thereto, as amended, restated, supplemented or otherwise modified
prior to the date hereof.

“Term Lenders”: the collective reference to the Tranche A Term Lenders, the
Tranche B Term Lenders and the Incremental Term Lenders.

“Term Loans”: the collective reference to the Tranche A Term Loans, the Tranche
B Term Loans and the Incremental Term Loans.

“Total Revolving Commitment”: at any time, the aggregate amount of Revolving
Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tranche A Term Commitments”: as to any Lender, the sum of the Tranche A-1 Term
Commitment, the Tranche A-2 Term Commitment and the Tranche A-3 Term Commitment.

“Tranche A-1 Maturity Date”: November 15, 2015.

“Tranche A- 2/3 Maturity Date”: August 15, 2016.

“Tranche A-1 Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Tranche A-1 Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Tranche A-1 Term
Commitment” opposite such Lender’s name on Schedule 1.1A. The aggregate amount
of the Tranche A-1 Term Commitments as of the Second Amendment Effective Date is
$95,950,209.49 (it being understood and agreed that the Tranche A-1 Term
Commitments may be reduced by any Post Second Amendment Tranche A Extension
Election pursuant to the terms of the Second Amendment).

“Tranche A-2 Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Tranche A-2 Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Tranche A-2 Term
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Tranche A-2 Term Commitments is $900,000,000.

“Tranche A-3 Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Tranche A-3 Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Tranche A-3 Term
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Tranche A-3 Term Commitments is $892,099,790.51 (it being
understood and agreed that the Tranche A-3 Term Commitments may be increased by
any Post Second Amendment Tranche A Extension Election pursuant to the terms of
the Second Amendment).

“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

 

27



--------------------------------------------------------------------------------

“Tranche A-1 Term Lender”: each Lender that has a Tranche A-1 Term Commitment or
that holds a Tranche A-1 Term Loan.

“Tranche A-2 Term Lender”: each Lender that has a Tranche A-2 Term Commitment or
that holds a Tranche A-2 Term Loan.

“Tranche A-3 Term Lender”: each Lender that has a Tranche A-3 Term Commitment or
that holds a Tranche A-3 Term Loan.

“Tranche A Term Loan”: collectively, the Tranche A-1 Term Loans, the Tranche A-2
Term Loans and the Tranche A-3 Term Loans.

“Tranche A-1 Term Loan”: as defined in Section 2.1, but shall include any
Tranche A-1 Term Loan made hereunder pursuant to the First Amendment on the
First Amendment Effective Date.

“Tranche A-2 Term Loan”: as defined in Section 2.1.

“Tranche A-3 Term Loan”: as defined in Section 2.1.

“Tranche A-1 Term Percentage”: as to any Tranche A-1 Term Lender at any time,
the percentage which such Lender’s Tranche A-1 Term Commitment then constitutes
of the aggregate Tranche A-1 Term Commitments (or, at any time after the Closing
Date, the percentage which the aggregate principal amount of such Lender’s
Tranche A-1 Term Loans then outstanding constitutes of the aggregate principal
amount of the Tranche A-1 Term Loans then outstanding).

“Tranche A-2 Term Percentage”: as to any Tranche A-2 Term Lender at any time,
the percentage which such Lender’s Tranche A-2 Term Commitment then constitutes
of the aggregate Tranche A-2 Term Commitments (or, at any time after the Second
Amendment Effective Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A-2 Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A-2 Term Loans then outstanding).

“Tranche A-3 Term Percentage”: as to any Tranche A-3 Term Lender at any time,
the percentage which such Lender’s Tranche A-3 Term Commitment then constitutes
of the aggregate Tranche A-3 Term Commitments (or, at any time after the Second
Amendment Effective Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A-3 Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A-3 Term Loans then outstanding).

“Tranche B Maturity Date”: November 15, 2016.

“Tranche B Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche B Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A. The original aggregate amount of
the Tranche B Term Commitments is $1,600,000,000.

“Tranche B Term Lender”: each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.

“Tranche B Term Loan”: as defined in Section 2.1, but shall include any Tranche
B Loan made hereunder pursuant to the First Amendment or the First Amendment
Effective Date.

 

28



--------------------------------------------------------------------------------

“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).

“Transactions”: as defined in Section 4.1.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

29



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A-1 Term Lender severally, but not jointly, made a loan or loans (each a
“Tranche A-1 Term Loan”) on the Closing Date to the Borrower in Dollars in an
aggregate principal amount equal to $1,600,000,000; provided that as of the
Second Amendment Effective Date, after giving effect to the Second Amendment and
the conversion of certain Tranche A-1 Term Loans to Tranche A-3 Term Loans as
contemplated therein, the aggregate principal amount of outstanding Tranche A-1
Term Loans is $95,950,209.49, (b) each Tranche B Term Lender severally, but not
jointly, made a term loan (a “Tranche B Term Loan”) to the Borrower on the
Closing Date in an amount equal to the amount of the Tranche B Term Commitment
of such Lender, (c) each Tranche A-2 Term Lender severally agrees to make a term
loan (a “Tranche A-2 Term Loan”) to the Borrower on the Second Amendment
Effective Date in an amount not to exceed the amount of the Tranche A-2 Term
Commitment of such Lender and (d) on the Second Amendment Effective Date and on
the Post Second Amendment Extension Effective Date, the applicable Tranche A-1
Term Loans of each Lender exercising its option to extend the Tranche A Maturity
Date of its Tranche A-1 Term Loans pursuant to the Second Amendment are hereby
continued hereunder and converted into and reclassified as “Tranche A-3 Term
Loans”. As of the First Amendment Effective Date, the New Tranche A Term Loans
and the New Tranche B Term Loans (as defined in the First Amendment)
constituted, on the terms provided in the First Amendment, Tranche A-1 Term
Loans and Tranche B Term Loans, respectively, and the Continued Tranche A Term
Loans and the Continued Tranche B Term Loans (as defined in the First Amendment)
were ratified and confirmed as Loans in all respects. The Term Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. (a) The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Tranche A-1 Term Loans and the Tranche B Term Loans on the Closing Date and
specifying the amount to be borrowed. The Term Loans made on the Closing Date
shall initially be ABR Loans. Upon receipt of such notice the Administrative
Agent shall promptly notify each Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date each Term Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Second Amendment
Effective Date) requesting that the Term Lenders make the Tranche A-2 Term Loans
on the Second Amendment Effective Date and specifying the amount to be borrowed.
The Term Loans made on the Second Amendment Effective Date shall initially be
ABR Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each Tranche A-2 Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Second Amendment Effective Date each such Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Tranche A-2 Term Loan or Tranche A-2
Term Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
such Term Lenders in immediately available funds.

 

30



--------------------------------------------------------------------------------

(c) The Incremental Term Loans shall be borrowed in accordance with
Section 2.24.

2.3 Repayment of Term Loans. (a) (i) The Tranche A-1 Term Loan of each Tranche
A-1 Lender shall mature in 14 consecutive quarterly installments, payable on the
last day of each fiscal quarter, beginning with the fiscal quarter ending on
September 30, 2012, each of which shall be in an amount equal to such Lender’s
Tranche A-1 Term Percentage multiplied by the amount set forth below opposite
such installment (but with the amount actually payable on such dates adjusted to
give effect to any prepayments pursuant to Section 2.10 or 2.11):

 

Installment

   Principal Amount  

1-2

     Adjusted A Amortization Amount   

3-13

     Adjusted A Amortization Amount   

Additionally, on the Tranche A-1 Maturity Date, the Borrower shall repay all
amounts outstanding under the Tranche A-1 Term Loans.

(ii) The Tranche A-2 Term Loan of each Tranche A-2 Lender shall mature in 16
consecutive quarterly installments, payable on the last day of each fiscal
quarter, beginning with the fiscal quarter ending on December 31, 2012, and a
final installment on the Tranche A- 2/3 Maturity Date each of which shall be in
an amount equal to such Lender’s Tranche A-2 Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment

   Principal Amount  

1-12

   $ 5,625,000   

13-15

   $ 11,250,000   

Tranche A- 2/3 Maturity Date

   $ 798,750,000   

 

31



--------------------------------------------------------------------------------

(iii) The Tranche A-3 Term Loan of each Tranche A-3 Lender shall mature in 17
consecutive quarterly installments, payable on the last day of each fiscal
quarter, beginning with the fiscal quarter ending on September 30, 2012, each of
which shall be in an amount equal to such Lender’s Tranche A-3 Term Percentage
multiplied by the amount set forth below opposite such installment (with the
amount set forth below to be calculated disregarding any prepayments pursuant to
Section 2.10 or Section 2.11 after the Second Amendment Effective Date and on or
prior to the Post Second Amendment Extension Effective Date but with amount
actually payable on such dates to give effect to such prepayments):

 

Installment

   Principal Amount (shown as a percentage of
the amount the Tranche A-3 Term Loans as of Post
Second Amendment Extension Effective Date)  

1-2

     0.625 % 

3-17

     1.25 % 

Additionally, on the Tranche A- 2/3 Maturity Date, the Borrower shall repay all
amounts outstanding under the Tranche A-3 Term Loans.

(b) The Tranche B Term Loan of each Tranche B Lender shall mature in 24
consecutive quarterly installments, payable on the last day of each fiscal
quarter, beginning with the fiscal quarter ending on March 31, 2011, each of
which shall be in an amount equal to such Lender’s Tranche B Term Percentage
multiplied by the amount set forth below opposite such installment:

 

Installment

   Principal Amount (shown as a percentage of
the amount the Tranche B Term Loans)  

1-23

     0.25 % 

Additionally, on the Tranche B Maturity Date, the Borrower shall repay all
amounts outstanding under the Tranche B Term Loans.

(c) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made.

(d) On or after the Post Second Amendment Extension Effective Date, the Borrower
and the Administrative Agent may amend the tables in Section 2.3(a)(i) and
Section 2.3(a)(iii) to reflect the calculation of the amounts set forth in such
tables.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12. Borrowing of Revolving Loans on the
Closing Date shall not exceed $400,000,000 (exclusive of any Letters of Credit
outstanding on such date).

(b) The Borrower shall repay all outstanding (i) 2015 Revolving Loans on the
2015 Revolving Termination Date and (ii) 2016 Revolving Loans on the 2016
Revolving Termination Date.

 

32



--------------------------------------------------------------------------------

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Any Revolving Loans made on the Closing Date shall initially be ABR
Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 60 days after the Closing Date. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least three Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

(c) If the maturity date shall have occurred in respect of any Class of
Revolving Commitments at a time when another Class of Revolving Commitments is
or are in effect with a longer maturity date, then on the earliest occurring
maturity date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such maturity date); provided,
however, that thereafter the Borrower may request additional Swingline Loans
pursuant to clause (a) above.

 

33



--------------------------------------------------------------------------------

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, if any Swingline Loan is not repaid as provided in
Section 2.6(b), on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender no later than 12:00 Noon, New York City time, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender (provided that the Borrower shall not be deemed to have made any
representations pursuant to Section 5.2 on such date). Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

34



--------------------------------------------------------------------------------

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each (i) 2015 Revolving Lender a commitment fee for the
period from and including the date hereof to the 2015 Revolving Termination Date
and (ii) 2016 Revolving Lender a commitment fee for the period from and
including the date hereof to the 2016 Revolving Termination Date, in each case,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

2.10 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.20. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

35



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 2.10 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing, the Borrower may prepay outstanding Term Loans
pursuant to this Section 2.10(b) (any such prepayment, an “Auction Prepayment”)
on the following basis (the transactions described in this Section 2.10(b),
collectively, the “Auction Prepayment Transactions”):

(i) The Borrower may notify the Administrative Agent and the Tranche A-1 Term
Lenders, the Tranche A-2 Term Lenders, Tranche A-3 Term Lenders or the Tranche B
Term Lenders, as applicable (an “Auction Prepayment Notice”), that the Borrower
desires to prepay the Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche
A-3 Term Loans or the Tranche B Term Loans with cash proceeds in an aggregate
principal amount specified by the Borrower (which amount shall be not less than
$10,000,000 in the aggregate in each case; each, an “Auction Prepayment Amount”)
at a price (which shall be within a range (the “Range”) to be specified by the
Borrower with respect to each Auction Prepayment ) equal to a percentage of par
(the “Payment Percentage”) of the principal amount of the Term Loans to be
prepaid; provided that (A) the aggregate cash amount paid out of pocket by the
Borrower for all Auction Prepayments shall not exceed $300,000,000 during the
term of this Agreement (excluding any other voluntary or involuntary prepayments
of Loans in accordance with this Agreement, any accrued interest payable in
connection with an Auction Prepayment, or any fees payable in connection
therewith), (B) no more than three Auction Prepayment Transactions (counting
transactions closing on or about the same date as one transaction) may be
consummated, (C) no proceeds of Revolving Loans shall be used to finance an
Auction Prepayment, (D) automatically and without the necessity of any notice or
any other action, all principal and accrued and unpaid interest on the Term
Loans so prepaid shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents and (E) at the time of delivery of any Auction Prepayment
Notice, the Borrower shall furnish to the Administrative Agent and each Lender a
certificate signed by a Responsible Officer stating that no Default or Event of
Default has occurred and is continuing or would result from the proposed Auction
Prepayment.

(ii) In connection with an Auction Prepayment, the Borrower shall allow each
Tranche A-1 Term Lender, Tranche A-2 Term Lender, Tranche A-3 Term Lender or
Tranche B Term Lender, as applicable, to specify a Payment Percentage (the
“Acceptable Payment Percentage”) for a principal amount (subject to rounding
requirements specified by the Administrative Agent) of Tranche A-1 Term Loans,
Tranche A-2 Term Loans, Tranche A-3 Term Loans or Tranche B Term Loans, as
applicable, at which such Lender is willing to permit such Auction Prepayment
(it being understood that no Lender shall be required to specify a Payment
Percentage or permit such Auction Prepayment with respect to the Loans held by
it). Based on the Acceptable Payment Percentages and principal amounts of Term
Loans specified by Lenders, the applicable Payment Percentage (the “Applicable
Payment Percentage”) for the Auction Prepayment shall be the lowest Acceptable
Payment Percentage at which the Borrower can complete the Auction Prepayment for
the applicable Auction Prepayment Amount that is within the applicable Range;
provided, that if the offers received from Lenders are insufficient to allow the
Borrower to complete the Auction Prepayment for the applicable Auction
Prepayment Amount, then the Applicable Payment Percentage shall instead be the
highest Acceptable Payment Percentage that is within the applicable Range. The
Borrower shall prepay Term Loans (or the respective portions thereof) offered by
Lenders at the Acceptable Payment Percentages specified by each such Lender that
are equal to or less than the Applicable Payment Percentage (“Qualifying Term
Loans”) by remitting an amount to each Lender to be prepaid equal to the product
of the face amount, or par, of the Term Loan being prepaid multiplied by the
Applicable Payment Percentage; provided that if the aggregate cash proceeds
required to prepay Qualifying

 

36



--------------------------------------------------------------------------------

Term Loans (disregarding any interest payable under Section 2.10(b)(iii) or any
fees payable in connection therewith) would exceed the applicable Auction
Prepayment Amount for such Auction Prepayment, the Borrower shall prepay such
Qualifying Term Loans at the Applicable Payment Percentage ratably based on the
respective principal amounts of such Qualifying Term Loans (subject to rounding
requirements specified by the Administrative Agent).

(iii) All Term Loans prepaid by the Borrower pursuant to this Section 2.10(b)
shall be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment.

(iv) The par principal amount of Term Loans prepaid pursuant to this
Section 2.10(b) shall be applied to reduce the remaining installments of the
respective Term Loans of the Lenders being prepaid pro rata based upon the then
remaining principal amount thereof.

(v) Each Auction Prepayment shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Type and Interest Periods
of accepted Loans, irrevocability of Auction Prepayment Notice and other notices
by the Borrower and Lenders and determination of Applicable Payment Percentage)
established by the Administrative Agent.

(vi) The Lenders acknowledge that following an Auction Prepayment, principal,
interest and any related payments in respect of the applicable Term Loans may be
made on a non-pro rata basis, as determined by the Administrative Agent, among
the applicable Lenders to reflect subsequent amortization of the then
outstanding Term Loans.

2.11 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be issued or incurred by any Group Member (excluding (x) any Indebtedness
incurred in accordance with Section 7.2 and (y) any Permitted Warrant (to the
extent such Permitted Warrant constitutes Indebtedness)), other than (i) the
amount by which the aggregate purchase price for receivables paid by investors
or the loans from such investors in connection with any Receivables Financing
and outstanding at any time exceeds $375,000,000 and (ii) the Borrower’s direct
or indirect ratable share (determined in accordance with the Borrower’s direct
or indirect ownership of the relevant Specified Joint Venture) of Indebtedness
incurred under an agreement described in Section 7.14(c)), an amount equal to
100% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or incurrence toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.11(d).

(b) If on any date any Loan Party shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds to the extent exceeding $5,000,000 in
any single transaction or series of related transactions shall be applied on
such date toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.11(d); provided, that,
notwithstanding the foregoing, (i) any Net Cash Proceeds of Asset Sales and
Recovery Events shall be excluded from the foregoing requirement if a
Reinvestment Notice shall be delivered, (ii) on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans and the reduction of the Revolving Commitments as set forth in
Section 2.11(d) and (iii) no such prepayment shall be required as a result of
any Disposition pursuant to Section 7.5(g) to the extent that, following the
Closing Date and prior to the date of such Disposition, a prepayment has been
made pursuant to Section 2.10(a) of Term Loans (which prepayment may be made
utilizing the proceeds of a Revolving Loan); provided that the amount of
prepayments that may be excluded pursuant to this clause (iii) shall be equal to
the amount of such prepayments made pursuant to Section 2.10(a) and shall not
exceed $125,000,000 in the aggregate.

 

37



--------------------------------------------------------------------------------

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2011, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.11(d). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.11 shall be applied, first, to the
prepayment of the Term Loans in accordance with Section 2.17(b) and, second,
when the Term Loans have been paid in full, to reduce permanently the Revolving
Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
The application of any prepayment pursuant to Section 2.11 shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans
under Section 2.11 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this

 

38



--------------------------------------------------------------------------------

paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Each Swingline Loan shall bear interest at rate per annum equal to the ABR
plus the Applicable Margin or such other rate as may be from time to time
determined by mutual agreement between the Swingline Lender and the Borrower.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the

 

39



--------------------------------------------------------------------------------

absence of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.14(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Tranche A-1 Term Percentages, Tranche A-2 Term
Percentages, Tranche A-3 Term Percentages, Tranche B Term Percentages or
Revolving Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders; provided that the Borrower may use proceeds of the Tranche A-2
Term Loans in an amount not to exceed $700,000,000 to repay the Tranche B Term
Loans without making any corresponding repayment to any other Term Loans (which
prepayment of the Tranche B Term Loan may be applied by the Borrower in the
manner provided in the last sentence of this Section 2.17(b)). The amount of
each principal prepayment of the Term Loans made pursuant to Section 2.11 shall
be applied to reduce the Tranche A-1 Term Loans, Tranche A-2 Term Loans,
Tranche A-3 Term Loans, Tranche B Term Loans and any Incremental Term Loans that
provide for pro rata allocation (pro rata between such Facilities) in direct
order to the respective next twelve (12) scheduled principal installments, and
pro rata among the remaining respective installments thereafter; provided that
prepayments in an aggregate amount not to exceed $125,000,000 made pursuant to
Section 2.11(b) as a result of a Disposition pursuant to Section 7.5(g) shall be
applied to the Tranche A Term Loans or the Tranche B Term Loans and to the order
of the remaining principal installments thereof as elected by the Borrower.
Amounts prepaid on account of the Term Loans may not be reborrowed. The amount
of each principal prepayment of the Term Loans made pursuant to Section 2.10(a)
shall be applied to reduce the remaining principal installments of the Term
Loans as directed by the Borrower with respect to Facility and order.

 

40



--------------------------------------------------------------------------------

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be applied to the Loans
included in the repaid Borrowing such that each Revolving Lender holding Loans
included in such repaid Borrowing receives its ratable share of such repayment
(based upon the respective 2015 Revolving Exposure and 2016 Revolving Exposure,
as applicable, of the Revolving Lenders holding Loans included in such repaid
Borrowing at the time of such repayment).

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

41



--------------------------------------------------------------------------------

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7 (unless
subject to a good faith dispute), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision of this Agreement), apply any
amounts thereafter received by the Administrative Agent, the Swingline Lender or
the Issuing Lender for the account of such Lender under this Agreement to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax on its capital reserve (or any similar
tax) of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any Application or any Eurodollar Loan made by it (except for
Non-Excluded Taxes covered by Section 2.19 and changes in the rate of tax on the
overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 

42



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. In determining such
amount, such Lender shall use a reasonable averaging and attribution method.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

2.19 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (“Taxes”), excluding (i) net income taxes,
franchise taxes, net worth taxes, gross receipt taxes or any similar taxes
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, or engaged in any other transaction pursuant to, this Agreement or any
other Loan Document) and (ii) U.S. federal withholding taxes resulting from
FATCA as enacted on the date on which such Lender becomes a party to this
Agreement (other than a Lender acquiring its applicable ownership interest
pursuant to Section 2.22) or such Lender changes its lending office, except in
each case to the extent that amounts with respect to such Taxes were payable
pursuant to this Section 2.19 either to such Lender’s assignor immediately
before such Lender became a Lender or to such Lender immediately before it
changed its lending office, provided that, if any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
Applicable Law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) the amounts of interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided,
further however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (x) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section or (y) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

43



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof. If (i) such Loan Party
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority, (ii) such Loan Party fails to remit to the Administrative
Agent the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender (whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties and any reasonable expenses arising therefrom or with
respect thereto that may become payable by the Administrative Agent or any
Lender as a result of any such failure in the case of (i) and (ii) or any such
direct imposition in the case of (iii). The indemnity under this Section 2.19(c)
shall be paid within 30 days after the Lender or Administrative Agent, as
applicable, delivers to any Loan Party a certificate stating the amounts so
payable by such Lender or the Administrative Agent. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Lender shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Lender making a claim under this Section 2.19(c) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.19(c) shall be due
only to the extent that such Lender is able to establish that, with respect to
any applicable Non-Excluded Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Non-Excluded
Taxes.

(d) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under this Agreement, or
any other tax subject to indemnification under this Agreement, shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
law and reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law and reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding or tax.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(d) (ii) and (iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.

(ii) Each Lender (or Assignee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form
W-81MY (together with any applicable IRS forms), or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit G and the applicable IRS Form
W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in

 

44



--------------------------------------------------------------------------------

the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

45



--------------------------------------------------------------------------------

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) is a Defaulting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (provided that at
least Required Lender consent to such proposed amendment, supplement,
modification, consent or waiver has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

46



--------------------------------------------------------------------------------

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, without limiting
any other rights the Borrower may have against such Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.8(a);

(b) the Commitment and Revolving Extension of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.01); provided that (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent,
(ii) the principal amount of, or interest or fees payable on, Loans or Letters
of Credit may not be reduced or excused or the scheduled date of payment may not
be postponed as to such Defaulting Lender without such Defaulting Lender’s
consent and (iii) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other Lenders or affected Lenders, as the case may be, shall
require the consent of such Defaulting Lender.

(c) if any Swingline Loans or L/C Obligations exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Loans and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Revolving Percentage of the Swingline Loans and (y) second, cash collateralize
for the benefit of the Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s Revolving Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving Percentage of the L/C Obligations pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations during the period such
Defaulting Lender’s Revolving Percentage of the L/C Obligations is cash
collateralized;

(iv) if the Revolving Percentage of the L/C Obligations of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s Revolving Percentage of
the L/C Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or

 

47



--------------------------------------------------------------------------------

(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 3.3 with respect to such Defaulting Lender’s Revolving Percentage of the
L/C Obligations shall be payable to the Issuing Bank until and to the extent
that such Revolving Percentage of the L/C Obligations is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Revolving Percentage of the L/C Obligations will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23 (c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender and the Issuing Bank shall promptly notify the Borrower and the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Revolving Lender, satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Revolving Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Revolving Percentage of Swingline Loans and L/Obligations of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Loans in accordance
with its Revolving Percentage.

2.24 Incremental Facilities. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Incremental Term Loans or Revolving
Commitments, as applicable, by executing and delivering to the Administrative
Agents an Increased Facility Activation Notice specifying (i) the amount of such
increase and the Facility or Facilities involved, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Term Loans, (x) the
applicable Incremental Term Maturity Date, (y) the amortization schedule for
such Incremental Term Loans, which shall comply with Section 2.3(c), and (z) the
Applicable Margin for such Incremental Term Loans; provided, that (i) the
interest rate margins with respect to (x) any Incremental Term Loans that have
customary terms for senior secured term A loans (an “Incremental Term A
Facility”) as determined by the board of directors of the Borrower in good faith
based on the expected lenders, amortization, tenor and other material terms of
such Incremental Term Loans, shall not be greater than the interest rate with
respect to any Tranche A Term Loans plus 0.50% per annum unless the interest
rate applicable to all Tranche A Term Loans is increased so that the interest
rate applicable to the Incremental Term A Facility does not exceed the interest
rate applicable to all Tranche A Term Loans by more than 0.50% per annum and
(y) any Incremental Term

 

48



--------------------------------------------------------------------------------

Loans that have customary terms for senior secured term B loans (an “Incremental
Term B Facility”), syndicated to institutional term loan investors, as
determined by the board of directors of the Borrower in good faith based on the
expected lenders, amortization, tenor and other material terms of such
Incremental Term Loans, shall not be greater than the interest rate with respect
to the Tranche B Term Loans plus 0.50% per annum, unless the interest rate
applicable to the Tranche B Term Loans is increased so that the interest rate
applicable to the Incremental Term B Facility does not exceed the interest rate
applicable to the Tranche B Term Loans by more than 0.50% per annum; provided
that in determining the applicable interest rates applicable to loans and/or
commitments incurred pursuant to each of the Incremental Term Loans, the Tranche
A Term Loans or the Tranche B Term Loans, as applicable, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by Borrower to the Lenders of the Tranche A Term Loans
or the Tranche B Term Loans, as applicable, or the Incremental Term A Facility
or Incremental Term B Facility, as applicable, in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity), but in each case, exclusive of any
arrangement, structuring or other fees payable in connection with such
Incremental Term Loans and (y) if the Incremental Term A Facility or Incremental
Term B Facility, as applicable, includes an interest rate floor different than
the interest rate floor applicable to the Term A Loans or the Term B Loans, as
applicable, such difference shall be equated to interest margin for purposes of
determining whether an increase to the applicable interest margin under the
Tranche A Term Loans or the Tranche B Term Loans, as applicable, shall be
required, (ii) after giving pro forma effect to the incurrence of Indebtedness
on such Increased Facility Activation Date (assuming any increase in commitments
under the Revolving Facility were fully drawn), the Borrower shall be in
compliance with the covenants set forth in Section 7.1 recomputed as of the last
day of the most recently ended four quarters period, (iii) the weighted Average
life to maturity of (x) any Incremental Term A Facility shall be not shorter
than the then remaining weighted average life to maturity of the Tranche A Term
Loans and (y) any Incremental Term B Facility shall be not shorter than the then
remaining weighted average life to maturity of the Tranche B Term Loans and
(iv) the Administrative Agent shall have received such legal opinions, board
resolutions, officers’ certificates, reaffirmation agreements, mortgage
amendments, date-down endorsements and other documentation as it shall
reasonably request. Notwithstanding the foregoing, (i) the aggregate amount of
borrowings of Incremental Term Loans and the aggregate amount of incremental
Revolving Commitments obtained after the Closing Date pursuant to this paragraph
shall not exceed the difference between (A) the Maximum Incremental Amount and
(B) the cumulative amount of Indebtedness incurred pursuant to Section 7.2(k)
and (ii) without the consent of the Administrative Agent, (x) each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$50,000,000 and (y) no more than 5 Increased Facility Closing Dates may be
selected by the Borrower after the Closing Date. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld; provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of an Incremental Term
Loan to a Lender, an affiliate of a Lender or an Approved Fund) may elect to
become a “Lender” under this Agreement in connection with any transaction
described in Section 2.24(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit I-3, whereupon such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar

 

49



--------------------------------------------------------------------------------

Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche then outstanding had
been borrowed or effected on such Increased Facility Closing Date and (ii) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased. The Eurodollar Base
Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Eurodollar Base Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Borrower and the relevant Lender).

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower or for the account of any Subsidiary (provided that
the Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each such Letter of Credit issued for the account of such Subsidiary)
on any Business Day during the Revolving Commitment Period in such form as may
be approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the latest then
applicable Revolving Termination Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above) under customary “evergreen” provisions.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

50



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.175% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

51



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

52



--------------------------------------------------------------------------------

3.9 Existing Letters of Credit. All Existing Letters of Credit shall be deemed
to have been issued under this Agreement on the Closing Date and shall be
outstanding hereunder and subject to all provisions contained herein and shall
be deemed to be Letters of Credit, and the issuer of each Existing Letter of
Credit shall be deemed to be the Issuing Lender with respect to each Existing
Letter of Credit issued by it.

3.10 Reallocation Procedures. If the maturity date in respect of any Class of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more other tranches of Revolving Commitments in respect of
which the maturity date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Lenders to purchase participations
therein and to make payments in respect thereof), and ratably participated in by
Lenders pursuant to the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in a manner reasonably satisfactory to the Administrative Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower represents and warrants to the Administrative Agent and each Lender
that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at June 30, 2010 (including
the notes thereto) (the “Pro Forma Balance Sheet”) and the related pro forma
consolidated statements of income and of cash flows ended on such date, copies
of which have heretofore been furnished to each Lender, have been prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Acquisition, (ii) the Loans to be made on the Closing Date
and the use of proceeds thereof and (iii) the payment of fees and expenses in
connection with the foregoing (collectively, the “Transactions”). The Pro Forma
Balance Sheet and the related pro forma consolidated statements of income and of
cash flows have been prepared based on the best information available to the
Borrower as of the date of delivery thereof, and present fairly on a pro forma
basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at June 30, 2010, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31, 2007, December 31, 2008 and December 31, 2009,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
September 30, 2010, and the related unaudited consolidated statements of income
and cash flows for the 12-month period ended on such date, present fairly the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the 12-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). During the period
from December 31, 2009 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.

 

53



--------------------------------------------------------------------------------

4.2 No Change. Except as disclosed on Schedule 4.2, since December 31, 2009,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except, with respect to any of the foregoing
clauses (a)-(d), as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4(a), which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect except as set forth in Schedule 4.4(b) and (ii) the filings
referred to in Section 4.19. The failure of the consents, authorizations,
filings and notices described in Schedule 4.4(b) to have been obtained or made
and to be in full force and effect could not reasonably be expected to have a
Material Adverse Effect. Each Loan Document has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

4.6 Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

 

54



--------------------------------------------------------------------------------

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its material real property, and good title
to, or a valid leasehold interest in, all its other property material to the
operation of its business except, as to such real property and other property,
for minor defects in title that do not interfere in any material respect with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, and none of such property is
subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Except where such failure would not reasonably be
expected to have a Material Adverse Effect, each Group Member owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, and the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person, in
each case, except as could not reasonably be expected to have a Material Adverse
Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which, if material, reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member).

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. (a) Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106. The present value of all accumulated benefit obligations under each
Pension Plan (based on the

 

55



--------------------------------------------------------------------------------

assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than a material amount the fair market
value of the assets of such Pension Plan allocable to such accrued benefits, and
the present value of all accumulated benefit obligations of all underfunded
Pension Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of all such underfunded
Pension Plans.

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time on or after the Closing Date, (a) Schedule
4.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Tranche A-1 Term Loans, Tranche A-3
Term Loans and the Tranche B Term Loans shall be used to finance a portion of
the Acquisition and to pay related fees and expenses. The proceeds of the
Tranche A-2 Term Loans shall be used for general corporate purposes (including,
but not limited to, financing a portion of the 2012 Acquisition, to pay related
fees and expenses and to repay the Tranche B Term Loans in an amount permitted
by Section 2.17(b)). The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used to finance a portion of the
Acquisition and to pay related fees and expenses and for general corporate
purposes. The proceeds of the Incremental Term Loans shall be used for general
corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

56



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

57



--------------------------------------------------------------------------------

4.19 Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Stock described in the Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Collateral
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Collateral Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 4.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1B lists, as of the Closing Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrower (based on net fixed asset values as shown on the
balance sheet of the Borrower) or any of its Subsidiaries (excluding Specified
Joint Ventures) that has a value, in the reasonable opinion of the Borrower, in
excess of $7,500,000.

4.20 Solvency. The Borrower and its Subsidiaries are, and after giving effect to
the Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent on a consolidated basis.

4.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” (or
similar definition) of the Borrower under its Subordinated Indebtedness (if
any).

4.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect to any of the foregoing.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Collateral Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1A, (ii) the Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor,
(iii) the Subsidiary Guarantee Agreement, executed and delivered by each
Subsidiary Guarantor and (iv) an Acknowledgement and Consent in the form
attached to the Collateral Agreement, executed and delivered by each Issuer (as
defined in the Collateral Agreement), if any, that is not a Loan Party.

 

58



--------------------------------------------------------------------------------

(b) Acquisition, etc. The following transactions shall have been consummated, in
each case on terms and conditions reasonably satisfactory to the Lenders:

(i) The Acquisition and the other transactions contemplated in the Acquisition
Agreement shall have been consummated, or shall be consummated concurrently with
the Initial Extension of Credit on the Closing Date, in accordance with the
Acquisition Agreement, and no provision of the Acquisition Agreement shall have
been waived, amended, supplemented or otherwise modified in any material respect
without the approval of the Agents;

(ii) The Borrower shall have received, or shall receive concurrently with the
Initial Extension of Credit on the Closing Date, at least $250,000,000 in gross
cash proceeds from the issuance of the 7% Senior Notes; and

(iii) the Administrative Agent shall have received satisfactory evidence that
(A) each of the Target Existing Credit Agreement and the Borrower Existing
Credit Agreement shall have been terminated and all amounts thereunder shall
have been paid in full and (B) satisfactory arrangements shall have been made
for the termination of all Liens granted in connection therewith.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and the related pro forma consolidated
statement of income, (ii) audited consolidated financial statements of the
Borrower and is consolidated Subsidiaries for the 2007, 2008 and 2009 fiscal
years, (iii) unaudited interim consolidated financial statements of the Borrower
and its consolidated Subsidiaries for each fiscal quarter ended after the date
of the latest applicable financial statements delivered pursuant to clause
(ii) of this paragraph as to which such financial statements are available,
(iv) audited consolidated financial statements of the Target and is consolidated
Subsidiaries for the 2007, 2008 and 2009 fiscal years, (v) unaudited interim
consolidated financial statements of the Target and its consolidated
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (iv) of this
paragraph as to which such financial statements are available.

(d) Approvals. All governmental and third party approvals necessary in
connection with the Acquisition and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Acquisition or the financing contemplated hereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Environmental Audit. Except to the extent provided for in Section 6.13, the
Administrative Agent shall have received an environmental audit with respect to
the real properties of the Loan Parties subject to a Mortgage specified by the
Administrative Agent.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

 

59



--------------------------------------------------------------------------------

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization; provided that, it shall not be a condition to the initial
extension of credit to deliver any such good standing certificate, to the extent
that (x) the same cannot be obtained after reasonable efforts by the Borrower,
and (y) the failure to be in good standing by all Loan Parties with respect to
which such certificates are not delivered could not, in the aggregate, be
reasonably be expected to have an Material Adverse Effect.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of (A) the Borrower’s general counsel, or other counsel
reasonably acceptable to the Administrative Agent, covering the matters set
forth in Exhibit F-1 and (B) Fulbright & Jaworski LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit F-2; and

(ii) the legal opinion of local counsel in each of Tennessee, Florida and Nevada
and of such other special and local counsel as may be reasonably required by the
Administrative Agent covering matters similar to those covered by the legal
opinions referenced in clause (i).

Each such legal opinion described in clause (ii) shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(j) Pledged Stock; Stock Powers; Pledged Notes. Except to the extent provided
for in Section 6.13, the Collateral Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Collateral Agent
pursuant to the Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(k) Filings, Registrations and Recordings. Except to the extent provided for in
Section 6.13, each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Collateral Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(l) Mortgages, etc. (i) Except to the extent provided for in Section 6.13, the
Collateral Agent shall have received a Mortgage with respect to each Mortgaged
Property, executed and delivered by a duly authorized officer of each party
thereto. If requested by the

 

60



--------------------------------------------------------------------------------

Collateral Agent and except to the extent provided for in Section 6.13, the
Collateral Agent shall have received, and the title insurance company issuing
the policy referred to in clause (iii) below (the “Title Insurance Company”)
shall have received, maps or plats of an as-built survey of the sites of the
Mortgaged Properties certified to the Administrative Agent and the Title
Insurance Company in a manner satisfactory to them, dated a date satisfactory to
the Collateral Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Collateral Agent and the
Title Insurance Company.

(ii) Except to the extent provided for in Section 6.13, the Collateral Agent
shall have received in respect of each Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance, in each case in form and substance satisfactory to the Collateral
Agent, and the Collateral Agent shall have received evidence satisfactory to it
that all premiums in respect of each such policy, all charges for mortgage
recording tax, and all related expenses, if any, have been paid.

(iii) Except to the extent provided for in Section 6.13, the Collateral Agent
shall have received (A) a policy of flood insurance that (1) covers any parcel
of improved real property that is encumbered by any Mortgage and is located in a
“special flood hazard area” and (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less and (B) confirmation
that the Borrower has received the notice required pursuant to Section 208.25(i)
of Regulation H of the Board.

(iv) Except to the extent provided for in Section 6.13, the Collateral Agent
shall have received a copy of all recorded documents referred to, or listed as
exceptions to title in, the title policy or policies referred to in clause
(iii) above and a copy of all other material documents affecting the Mortgaged
Properties.

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
the Borrower and its Subsidiaries, on a consolidated basis after giving effect
to the Acquisition and the incurrence of all Indebtedness in connection
therewith and herewith on the Closing Date, are Solvent.

(n) Insurance. Except to the extent provided for in Section 6.13, the Collateral
Agent shall have received insurance certificates satisfying the requirements of
this Agreement and the Collateral Agreement.

(o) Leverage Ratio. The Consolidated Leverage Ratio, calculated on a pro forma
basis after giving effect to the Acquisition and the incurrence of all
Indebtedness in connection therewith and herewith for the four most-recent
fiscal quarters ended not less than 45 days prior to the Closing Date (unless
the Borrower has published quarterly financial statements as of a later date)
shall not be more than 4.00 to 1.00, provided, that for purposes of this
paragraph only “Consolidated EBITDA” shall add back minority interest expense to
the extent deducted in the determination of Consolidated Net Income.

(p) Ratings. The Borrower shall have received a corporate rating and/or family
rating from Moody’s and S&P and the Loans shall have received a credit rating
from Moody’s and S&P.

 

61



--------------------------------------------------------------------------------

(q) No Material Indebtedness. After giving effect to the Transactions, neither
the Borrower nor any of its Subsidiaries shall have any material indebtedness
for borrowed money other than the Facilities, the 7.125% Senior Notes, the 7%
Senior Notes, the Existing PSI Notes (with respect to which the notice shall
have been delivered and cash deposited in accordance with Section 5.1(t)), the
Existing Receivables Facility, other Indebtedness expressly contemplated by the
Acquisition Agreement and any other Indebtedness listed on Schedule 7.2(d).

(r) No Target Material Adverse Effect. Since December 31, 2009, there shall not
have been any event, circumstance, state of facts, change or effect that,
individually or in the aggregate, has had or would reasonably be expected to
have a Target Material Adverse Effect (without any regard to the Company
Disclosure Schedule (as defined in the Acquisition Agreement) or any disclosures
in the SEC Reports (as defined in the Acquisition Agreement)). As used herein, a
“Target Material Adverse Effect” means (i) any event, circumstance, state of
facts, change or effect that is materially adverse to the business, financial
condition or results of operations of the Target and its Subsidiaries (as
defined in the Acquisition Agreement), taken as a whole, or (ii) any event,
circumstance, state of facts, change or effect that would prevent or materially
delay the consummation of the Acquisition or otherwise prevent the Target from
performing its obligations under the Acquisition Agreement; provided, however,
that in no event shall any of the following, alone or in combination, be deemed
to constitute, nor shall any of the following be taken into account in
determining whether there has been or would reasonably be expected to be, a
Target Material Adverse Effect (except, in the case of clauses (A)(1), (A)(2) or
(A)(4) below, to the extent any of the matters referred to therein has had or
would reasonably be expected to have a disproportionate adverse effect on the
Target and its Subsidiaries, taken as a whole, as compared to other for-profit
and comparable or similar companies operating in the industries in which the
Target and its Subsidiaries operate, after taking into account the size of the
Target relative to such other for-profit companies): (A) any event,
circumstance, state of facts, change or effect resulting from or relating to
(1) a change in general economic, political or financial market conditions,
including interest or exchange rates, (2) a change generally affecting the
industries in which the Target and its Subsidiaries operate (including seasonal
fluctuations) or general economic conditions that generally affect the
industries in which the Target and its Subsidiaries conduct their business,
(3) any change in accounting requirements or principles required by GAAP (as
defined in the Acquisition Agreement) (or any interpretations thereof) or
required by any change in applicable Laws (as defined in the Acquisition
Agreement) (or any interpretations thereof), (4) any adoption, implementation,
promulgation, repeal, modification, reinterpretation or proposal of any Law
after the date hereof, (5) any Action (as defined in the Acquisition Agreement),
investigation, review or examination undertaken by a Governmental Authority (as
defined in the Acquisition Agreement), or any sanction, fine, operating
restriction or other similar penalty arising as a result thereof, with respect
to any Company Health Care Business (as defined in the Acquisition Agreement) or
Company Health Care Facility (as defined in the Acquisition Agreement) (a
“Regulatory Condition”), that is currently pending or arises after the date of
the Acquisition Agreement, in each case to the extent such Regulatory Condition
is consistent in nature, scope and impact on the Target and its Subsidiaries,
taken as a whole, with Regulatory Conditions arising and fully resolved from
time to time in the conduct of the business of the Target and its Subsidiaries
on or before December 31, 2009, (6) any acts of terrorism or war or any weather
related event, fire or natural disaster or any escalation thereof, (7) the
announcement of the execution of the Acquisition Agreement or the pendency or
consummation of the Acquisition and the other transactions contemplated by the
Acquisition Agreement (collectively, the “Acquisition Agreement Transactions”)
(including any Actions, challenges or investigations to the extent relating to
the Acquisition Agreement or to the Acquisition Agreement Transactions made or
brought by any of the current or former stockholders of the Target (on their own
behalf or on behalf of the Target), (8) the identity of Borrower or any of its

 

62



--------------------------------------------------------------------------------

affiliates as the acquiror of the Target or any facts or circumstances
concerning the Borrower or any of its affiliates, or (9) compliance with the
terms of, the taking of any action required or the failure to take any action
prohibited by, the Acquisition Agreement or the taking of any action consented
to or requested by the Borrower; or (B) any failure, in and of itself, to meet
internal or published projections, forecasts, performance measures, operating
statistics or revenue or earnings predictions for any period or a decline in the
price or trading volume of the Company Common Stock (as defined in the
Acquisition Agreement) (provided that, except as otherwise provided in this
definition, the underlying causes of such failure or decline may be taken into
account in determining whether there is a Target Material Adverse Effect).

(s) Regulatory Documentation. The Administrative Agent shall have received, at
least 5 days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act,
previously requested by the Administrative Agent.

(t) Existing PSI Notes. The Borrower (i) shall have delivered to the trustee
with respect to the Existing PSI Notes an irrevocable notice of redemption to be
given by the trustee on the Closing Date to all holders of the Existing PSI
Notes to effect the redemption in full of all outstanding Existing PSI Notes on
the earliest possible date following the Closing Date; and (ii) shall have
deposited with the trustee an amount equal to the amount that the holders of the
Existing PSI Notes are entitled to receive on the redemption date of the
Existing PSI Notes, including accrued and unpaid interest thereon to, but
excluding, the redemption date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including any
Increased Facility Activation Date) is subject to the satisfaction of the
following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (or, in the case of
the initial extensions of credit to be made on the Closing Date, the Specified
Representations) shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date (or, in the case of the initial extensions of credit to
be made on the Closing Date, no Default or Event of Default under Section 8(f))
or after giving effect to the extensions of credit requested to be made on such
date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

63



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender
through the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that nothing has come to their
attention to cause them to believe that any Default existed on the date of such
statement, except as specified in such certificate, and confirming the
calculations set forth in the Compliance Certificate delivered simultaneously
therewith pursuant to clause 6.2(b);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, and
(y) to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the

 

64



--------------------------------------------------------------------------------

jurisdiction of organization of any Loan Party, (2) a list of any material
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(d) no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture or the Acquisition
Documentation;

(e) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Information required to be delivered pursuant to clauses 6.1(a), 6.1(b) and
6.2(e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been filed with the SEC and is available at www.sec.gov. Such notice may be
included in a certificate delivered pursuant to clause 6.02(a).

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
tax obligations and all of its other obligations of whatever nature, except
(a) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member and
(b) in the case of obligations other than tax obligations, to the extent that
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence, provided that any Subsidiary
may change the form if its entity organization, including from a corporation to
a limited liability company and (ii) take all reasonable action to maintain all
rights, privileges and franchises material to the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property material to the
operation of its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business, subject to the
Borrower’s standard self insurance policy.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants.

6.7 Notices. Within three Business Days give notice to the Administrative Agent
upon a Responsible Officer of the Borrower obtaining actual knowledge of:

(a) the occurrence of any Default or Event of Default (if the same is
continuing);

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $25,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or has reason to know thereof; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and take
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and

 

66



--------------------------------------------------------------------------------

subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and take commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws. This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Borrower and any affected
Subsidiaries promptly undertake reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect or to materially and adversely affect the value of the property secured
by any of the Mortgages.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all orders and directives of all
Governmental Authorities regarding Environmental Laws. This clause (b) shall be
deemed not breached by a failure to comply with such an order or directive if
the Borrower and any affected Subsidiaries timely challenge in good faith such
order or directive in a manner consistent with all applicable Environmental Laws
and pursue such challenge diligently, and the pendency and pursuit of such
challenge, in the aggregate with the pendency and pursuit of any other such
challenges, could not reasonably be expected to have a Material Adverse Effect
or to materially and adversely affect the value of the property secured by any
of the Mortgages.

6.9 Interest Rate Protection. In the case of the Borrower, within 90 days after
the Closing Date, enter into, and thereafter maintain, Swap Agreements to the
extent necessary to provide that at least 60% of the aggregate principal amount
of the Consolidated Total Debt is subject to either a fixed interest rate or
interest rate protection for a period of not less than 3 years, which Swap
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Group Member which is not a Non-Material Subsidiary,
Specified Joint Venture, HUD Owner or a not-for-profit corporation or similar
entity that is prohibited from granting a Lien on its assets to secure the
Obligations by a Requirement of Law (other than (x) any property described in
paragraph (b), (c) or (d) below, (y) any fixed or capital assets subject to a
Lien securing Indebtedness incurred in accordance with Section 7.2 to finance
the acquisition of such fixed or capital assets, provided that such Liens were
created substantially simultaneously with the acquisition of such fixed or
capital assets and (z) property acquired by any Excluded Foreign Subsidiary) as
to which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Collateral Agent
such amendments to the Collateral Agreement or such other documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Collateral
Agreement or by law or as may be requested by the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $15,000,000 acquired after the
Second Amendment Effective Date by any Group Member which is a wholly owned
Subsidiary and not a Non-Material Subsidiary, Specified Joint Venture, HUD Owner
or not-for-profit corporation or similar entity that is prohibited from granting
a Lien on its assets to secure the Obligations by a Requirement of Law (other
than (x) any such real property subject to a Lien securing Indebtedness incurred
in accordance with Section 7.2 to finance the acquisition of such real property,
provided that such Liens were created substantially simultaneously with

 

67



--------------------------------------------------------------------------------

the acquisition of such real property and (y) real property acquired by any
Excluded Foreign Subsidiary), promptly (i) execute and deliver a first priority
Mortgage, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Collateral Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Collateral Agent, (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent and (iv) deliver a flood certificate in
form and substance acceptable to the Collateral Agent, and if such real property
is located in a “special flood hazard area,” a policy of flood insurance.

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary, a Non-Material Subsidiary or a not-for-profit corporation or similar
entity that is prohibited from granting a Lien on its assets to secure the
Obligations by a Requirement of Law) created or acquired after the Closing Date
by any Loan Party (which, for the purposes of this paragraph (c), shall include
any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary, a
Non-Material Subsidiary, a Specified Joint Venture, a HUD Owner or a
not-for-profit corporation or similar entity that is prohibited from granting a
Lien on its assets to secure the Obligations by a Requirement of Law), promptly
(i) execute and deliver to the Collateral Agent such amendments to the
Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party, (ii) deliver to the Collateral Agent
any certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Subsidiary Guarantee Agreement and the Collateral Agreement, (B) to take
such actions necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Collateral Agreement or by law
or as may be requested by the Collateral Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and a long form good
standing certificate from its jurisdiction of organization, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d) With respect to any new Subsidiary (other than a Subsidiary required to
become a Subsidiary Guarantor pursuant to Section 6.10(c)) created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Collateral Agent such amendments to the Collateral Agreement as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any such
Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any Excluded Foreign Subsidiary be required
to be so pledged), (ii) deliver to the Collateral Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein, and (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.

 

68



--------------------------------------------------------------------------------

(e) If, at the end of any fiscal quarter of the Borrower after the Closing Date,
Subsidiaries that are “Non-Material Subsidiaries” pursuant to the definition of
“Non-Material Subsidiary” exceed the amounts set forth in the definition
thereof, promptly following delivery of each Compliance Certificate delivered
pursuant to Section 6.2(b), (i) execute and deliver to the Collateral Agent such
amendments to the Collateral Agreement as the Collateral Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
each Subsidiary so designated by the Borrower that is owned by any Group Member,
(ii) deliver to the Collateral Agent any certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause each
Subsidiary designated by the Borrower (A) to become a party to the Subsidiary
Guarantee Agreement and the Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Collateral Agreement with respect to such Subsidiaries
designated by the Borrower, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Collateral
Agreement or by law or as may be requested by the Collateral Agent and (C) to
deliver to the Collateral Agent a certificate of such Subsidiaries designated by
the Borrower, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent, so that the foregoing
condition regarding the definition of “Non-Material Subsidiary” continues to be
true.

6.11 Maintenance of Ratings. Use commercially reasonable efforts, including, for
the avoidance of doubt, the payment of the usual and customary fees and expenses
of each of S&P and Moody’s, to cause the Borrower to continuously have public
corporate credit and corporate family ratings, as applicable, from S&P and
Moody’s; provided that nothing herein shall require the maintenance of any such
ratings with respect to securities issued by the Borrower in an unsecured
capital markets transaction.

6.12 ERISA Compliance. With respect to each Group Member and each of their
respective ERISA Affiliates, comply with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

6.13 Post-Closing Covenants. Take each action otherwise required hereunder and
set forth on Schedule 6.13 within the period set forth on Schedule 6.13 for such
action.

 

69



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
(or, if less, the number of full fiscal quarters subsequent to the Closing Date)
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio

2010 Q4

   5.25 to 1.00

2011 Q1

   5.25 to 1.00

2011 Q2

   5.25 to 1.00

2011 Q3

   5.00 to 1.00

2011 Q4

   4.75 to 1.00

2012 Q1

   4.75 to 1.00

2012 Q2

   4.50 to 1.00

2012 Q3

   4.50 to 1.00

2012 Q4

   4.50 to 1.00

2013 Q1

   4.25 to 1.00

2013 Q2

   4.00 to 1.00

2013 Q3

   4.00 to 1.00

2013 Q4

   3.75 to 1.00

2014 Q1

   3.75 to 1.00

2014 Q2

   3.50 to 1.00

2014 Q3

   3.50 to 1.00

2014 Q4

   3.25 to 1.00

2015 Q1

   3.00 to 1.00

2015 Q2

   3.00 to 1.00

2015 Q3

   3.00 to 1.00

2015 Q4

   3.00 to 1.00

2016 Q1

   3.00 to 1.00

2016 Q2

   3.00 to 1.00

2016 Q3

   3.00 to 1.00

2016 Q4

   3.00 to 1.00

 

70



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Interest
Coverage Ratio

2010 Q4

   3.00 to 1.00

2011 Q1

   3.00 to 1.00

2011 Q2

   3.00 to 1.00

2011 Q3

   3.00 to 1.00

2011 Q4

   3.00 to 1.00

2012 Q1

   3.00 to 1.00

2012 Q2

   3.00 to 1.00

2012 Q3

   3.00 to 1.00

2012 Q4

   3.00 to 1.00

2013 Q1

   3.25 to 1.00

2013 Q2

   3.25 to 1.00

2013 Q3

   3.25 to 1.00

2013 Q4

   3.25 to 1.00

2014 Q1

   3.50 to 1.00

2014 Q2

   3.50 to 1.00

2014 Q3

   3.50 to 1.00

2014 Q4

   3.50 to 1.00

2015 Q1

   3.50 to 1.00

2015 Q2

   3.50 to 1.00

2015 Q3

   3.50 to 1.00

2015 Q4

   3.50 to 1.00

2016 Q1

   3.50 to 1.00

2016 Q2

   3.50 to 1.00

2016 Q3

   3.50 to 1.00

2016 Q4

   3.50 to 1.00

 

71



--------------------------------------------------------------------------------

; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending December 31, 2010, March 31, 2011 and
June 30, 2011, Consolidated Interest Expense for the relevant period shall be
deemed to equal Consolidated Interest Expense for such fiscal quarter (and, in
the case of the latter two such determinations, the sum of the Consolidated
Interest Expense for such fiscal quarter plus the Consolidated Interest Expense
for each previous fiscal quarter ending after the Closing Date) multiplied by 4,
2 and  4/3, respectively.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor;

(d) Indebtedness outstanding on the Second Amendment Effective Date and listed
on Schedule 7.2(d);

(e) Indebtedness of the Borrower in respect of the 7.125% Senior Notes in an
aggregate principal amount not to exceed $400,000,000;

(f) Indebtedness of any Group Member in respect to the Receivables Financing;

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation or in connection with such Person
becoming a Subsidiary and (ii) the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed $200,000,000 at any time outstanding;

(h) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided that (i) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $250,000,000 and (ii) the
net cash proceeds of any such Indebtedness are used to finance Investments made
pursuant to Section 7.8(m) or to refinance Revolving Loans, the proceeds of
which were used to make Investments pursuant to Section 7.8(m);

 

72



--------------------------------------------------------------------------------

(i) the 7% Senior Notes in an aggregate principal amount not to exceed
$250,000,000;

(j) so long as no Event of Default shall have occurred and be continuing,
additional Indebtedness (including, without limitation, Capital Lease
Obligations) of the Borrower or any of its Subsidiaries in an aggregate
principal amount (for the Borrower and all Subsidiaries) not to exceed
$225,000,000 at any one time outstanding;

(k) Indebtedness of the Borrower in respect of one or more series of senior
secured notes pursuant to an indenture or a note purchase agreement or otherwise
and any extensions, renewals, refinancings and replacements thereof (the
“Additional Notes”); provided that (i) such Additional Notes are secured by the
Collateral on a pari passu basis with the Obligations pursuant to an
intercreditor agreement reasonably acceptable to the Administrative Agent,
(ii) such Additional Notes are not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (iii) such Additional
Notes are not scheduled to mature prior to the date that is 91 days after the
Tranche B Maturity Date, (iv) the aggregate outstanding principal amount of all
(x) Additional Notes issued pursuant to this paragraph (k) plus (y) Indebtedness
issued pursuant to Section 2.24, shall not exceed the Maximum Incremental Amount
at any time, (v) the security agreements relating to the Additional Notes are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (vi) such Additional Notes
are not guaranteed by any Subsidiaries of the Borrower other than the Loan
Parties, (vii) the documentation with respect to any Additional Notes contains
no mandatory prepayment, repurchase or redemption provisions except with respect
to change of control and asset sale offers that are customary for high yield
notes of such type, (viii) no Default then exists or would result therefrom and
(ix) the covenants, events of default, guarantees, security documents and other
terms and conditions of such Additional Notes (excluding pricing) are, taken as
a whole, not more restrictive to the Borrower and its Subsidiaries than those
herein based on the good faith determination of a Responsible Officer;

(l) additional unsecured Indebtedness of the Borrower; provided that (x) no
Default then exists or would result therefrom, (y) the maturity date of such
Indebtedness occurs after the Tranche B Maturity Date and (z) after giving
effect to the incurrence of thereof, the Consolidated Leverage Ratio for the
four consecutive fiscal quarter most recently ended is 0.50 less than the
Consolidated Leverage Ratio set forth in Section 7.1(a) for the last day of the
current fiscal quarter and the Consolidated Interest Coverage Ratio for the four
consecutive fiscal quarter most recently ended is equal to or greater than the
Consolidated Interest Coverage Ratio set forth in Section 7.1(b) for the last
day of the current fiscal quarter;

(m) additional unsecured Indebtedness of the Borrower of the type referred to in
clause (ii) of the definition of Indebtedness; provided that (x) no Default then
exists or would result therefrom, (y) the maturity date of such Indebtedness
occurs after the Tranche B Maturity Date and (z) the aggregate principal amount
of such Indebtedness outstanding at any time shall not exceed $250,000,000; and

(n) Indebtedness which represents a replacement, refinancing, refunding or
renewal of any of the Indebtedness described in clauses (d), (e), (f), (g), (h),
(i), (j), (k), (l) and (m) hereof; provided that (i) the principal amount of
such Indebtedness is not increased, (ii) any Liens securing such Indebtedness
are not extended to any additional property of any Loan Party, (iii) no

 

73



--------------------------------------------------------------------------------

Loan Party that is not originally obligated with respect to repayment of such
Indebtedness is required to become obligated with respect thereto, (iv) such
replacement, refinancing, refunding or renewal does not result in a shortening
of the average weighted maturity of the Indebtedness so extended, modified,
replaced, refinanced, refunded or renewed, (v) if the Indebtedness that is
refinanced, refunded, renewed, modified, replaced or extended was unsecured
Indebtedness, then the replacement, refinancing, refunding or renewal
Indebtedness must be unsecured and (vi) if the Indebtedness that is refinanced,
refunded, renewed, modified, replaced or extended was Subordinated Indebtedness,
then the terms and conditions of the replacement, refinancing, refunding or
renewal Indebtedness must include subordination terms and conditions that are at
least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the replacement, refinancing, refunding or renewal
Indebtedness, and provided, further, that in the case of any replacement,
refinancing, refunding or renewal of any of the Senior Notes, such replacement,
refinancing, refunding or renewal Indebtedness shall not mature prior to the
date that is ninety (90) days after the Maturity Date.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens created pursuant to the Security Documents;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(i) Liens securing the Senior Notes pursuant to the Collateral Agreement;

(j) Liens arising out of the Receivables Financing;

 

74



--------------------------------------------------------------------------------

(k) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(l) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(m) any Lien arising out of the refinancing, replacement, renewal or refunding
of any Indebtedness permitted under Section 7.2(n);

(n) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $225,000,000 at any one time; and

(o) Liens on Collateral in respect of Indebtedness permitted by Section 7.2(k)
and subject to the provisions set forth in Section 7.2(k).

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any other Subsidiary (provided that (x) in any such
transaction involving a Wholly Owned Subsidiary Guarantor, the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation and (y) in
any such transaction to which the foregoing clause (x) does not apply and
involving a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b) and Section 7.11;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) the Disposition by any Subsidiary of the Borrower of substantially all of
its accounts receivable to the special purpose Subsidiary referred to in the
definition of “Receivables

 

75



--------------------------------------------------------------------------------

Financing” pursuant to the Receivables Financing and such Subsidiary may obtain
financing of up to $500,000,000 by selling or pledging substantially all such
accounts receivable to certain investors;

(f) the Disposition of (i) other property having a fair market value not to
exceed, in the aggregate for any fiscal year of the Borrower, 5.0% of the
consolidated total assets of the Borrower and its Subsidiaries (calculated in
conformity with GAAP based on the annual financial statements for the prior
fiscal year of the Borrower delivered to the Administrative Agent pursuant to
Section 6.1(a)) and (ii) Non-Material Subsidiaries (or property of Non-Material
Subsidiaries) having a fair market value not to exceed, in the aggregate during
the term of this Agreement, the Non-Material Subsidiary Cap;

(g) any Disposition required to be made by any Governmental Authority;

(h) the sale of all or any of the assets of Pendleton Methodist Hospital LLC;
and

(i) the Auburn Regional Disposition.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock (other than any Permitted Bond Hedge and any Permitted
Warrant) of any Group Member, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments ratably to its respective
shareholders;

(b) so long as no Event of Default shall have occurred and be continuing, the
Borrower may purchase the Borrower’s common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;

(c) the Borrower may declare and pay quarterly dividends with respect to the
common stock of the Borrower not to exceed $0.05 per share;

(d) any payment of cash by the Borrower or the Subsidiary issuer upon conversion
or exchange of any Convertible Notes;

(e) other Restricted Payments not to exceed the Available Excess Cash Flow
Amount on such date minus (i) the cumulative amount used to make Investments
pursuant to Section 7.8(i) and (ii) the cumulative amount used to make
Restricted Payments pursuant to this clause (e) prior to such date;

(f) in addition to Restricted Payments otherwise expressly permitted by this
Section, Restricted Payments by the Borrower in an aggregate amount not to
exceed the difference between (x) $400,000,000 during the term of this Agreement
and (y) the cumulative amount (valued at cost) used to make Investments pursuant
to Section 7.8(m) prior to the date of such Restricted Payment; and

 

76



--------------------------------------------------------------------------------

(g) other Restricted Payments; provided that (i) the Consolidated Leverage
Ratio, calculated on a pro forma basis after giving effect to such Restricted
Payments and the incurrence of all Indebtedness in connection therewith for the
four most-recent fiscal quarters shall not be more than 3.00 to 1.00 and (ii) no
Default or Event of Default shall then exist or would exist after giving effect
thereto.

7.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not exceeding 7% of the total revenues of the Borrower and its
Subsidiaries (calculated in conformity with GAAP based on the annual financial
statements for the prior fiscal year of the Borrower delivered to the
Administrative Agent pursuant to Section 6.1(a)) for any fiscal year; provided,
that (a) up to 50% of any such amount referred to above, if not so expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the next succeeding fiscal year and (b) Capital Expenditures made pursuant to
this Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (a) above;
provided further that for purposes of the foregoing calculations, the amount of
any Capital Expenditure of a Subsidiary that is not a Wholly-Owned Subsidiary of
the Borrower shall only include the allocable portion of such Capital
Expenditure corresponding to the Borrower’s direct or indirect ownership
interest in such Subsidiary, unless the Borrower has guaranteed or is obligated
for more than its allocable portion.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) Investments in existence on the date of this Agreement;

(b) extensions of trade credit in the ordinary course of business;

(c) investments in Cash Equivalents;

(d) Guarantee Obligations permitted by Section 7.2;

(e) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) not to
exceed $10,000,000 in the aggregate at any time outstanding;

(f) the Acquisition;

(g) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(h) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor or, promptly after
such Investment becomes a Subsidiary Guarantor and performs the actions set
forth in Section 6.10(c);

(i) so long as no Event of Default shall have occurred and be continuing, other
Investments (valued at cost) not to exceed the Available Excess Cash Flow Amount
on such date minus (i) the cumulative amount used to make Restricted Payments
pursuant to Section 7.6(e) and (ii) the cumulative amount used to make
Investments pursuant to this clause (i) prior to such date;

 

77



--------------------------------------------------------------------------------

(j) Investments in any Permitted Bond Hedge;

(k) Investments by means of any payment of cash by the Borrower or the
Subsidiary issuer upon conversion or exchange of any Convertible Notes;

(l) Investments in Non-Material Subsidiaries to the extent the proceeds of such
loans are used to fund Capital Expenditures permitted by Section 7.7;

(m) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed the difference between (x) $400,000,000 during
the term of this Agreement and (y) the cumulative amount used to make Restricted
Payments pursuant to Section 7.6(f) prior to the date of such Investment; and

(n) the 2012 Acquisition

; provided that for purposes of determining the amount of Investments made, the
amount of any Investment made by a Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower shall only include the allocable portion of such
Investment corresponding to the Borrower’s direct or indirect ownership interest
in such Subsidiary.

7.9 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the 7.125% Senior Notes or any Subordinated Indebtedness other
than in connection with a refinancing thereof permitted by Section 7.2(n); or
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any of
the Senior Notes to the extent that such amendment, modification, waiver or
change could reasonably be expected to be adverse in any material respect to the
Lenders.

7.10 Transactions with Affiliates. Except for transactions consistent with
normal business practices consummated pursuant to Management Agreements, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Wholly Owned Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

7.11 Sales and Leasebacks. Enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
Subsidiary acquires or completes the construction of such fixed or capital
asset, provided that the aggregate amount of sale and leaseback transactions
consummated in reliance on this Section 7.11 shall not exceed $100,000,000.

 

78



--------------------------------------------------------------------------------

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock or the Senior
Notes), (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary, (c) any Permitted
Bond Hedge and (d) any Permitted Warrant.

7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any agreement governing Indebtedness of a Specified Joint
Venture; provided that, in the case of this clause (c), such prohibitions or
limitations contained therein do not extend to any other Group Member, (d) such
prohibitions and limitations contained in the HUD Transaction Documents on the
date hereof and (e) the 2010 Indenture and any refinancing thereof permitted by
Section 7.2(m); provided that the provisions of any such refinancing that
prohibit or limit the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party are at least as favorable to the Secured Parties as those
contained in the 2010 Indenture.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) with respect to any
Subsidiary that is not a Wholly Owned Subsidiary, restrictions contained in the
formation documents of such Subsidiary (provided that in the case of any such
Subsidiary in existence on the Closing Date, the exception provided for in this
clause (iii) shall only be applicable with respect to the formation documents of
such Subsidiary as in effect on July 9, 2010, or the date of formation of such
Subsidiary if a later date), (iv) restrictions contained in the HUD Transaction
Documents on the date hereof and (v) the 2010 Indenture and any refinancing
thereof permitted by Section 7.2(m); provided that the provisions of any such
refinancing that impose any encumbrance or restriction described in the
foregoing clauses (a) through (c) are at least as favorable to the Secured
Parties as those contained in the 2010 Indenture.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses of the same general type in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement (after
giving effect to the Acquisition) or that are reasonably related thereto.

 

79



--------------------------------------------------------------------------------

7.17 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Subsidiaries
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the Acquisition Documentation or any such other documents except
for any such amendment, supplement or modification that (i) becomes effective
after the Closing Date and (ii) could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(B) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (C) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
any event or condition that permits the holder(s) of any Convertible Notes to
convert or exchange such Indebtedness, by its terms, into or for cash and/or
common stock of the Borrower), the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to

 

80



--------------------------------------------------------------------------------

become due prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (ii) there occurs
under any Swap Agreement an Early Termination Date or similar concept (as
defined in such Swap Agreement) resulting from (A) any event of default under
such Swap Agreement as to which a Group Member is the Defaulting Party or
similar concept (as defined in such Swap Agreement) or (B) any Additional
Termination Event or similar concept (as so defined) under such Swap Agreement
as to which a Group Member is the sole Affected Party or similar concept (as so
defined); provided, that a default, event or condition described in clause
(i)(A), (i)(B), (i)(C), (ii)(A) or (ii)(B) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in such clauses shall have
occurred and be continuing and the aggregate of (x) in the case of clauses
(i)(A), (i)(B), (i)(C) of this paragraph (e), the aggregate outstanding
principal amount of the relevant Indebtedness plus (y) in the case of clauses
(ii)(A) and (ii)(B) of this paragraph (e), the Swap Termination Value owed by
the relevant Group Members as a result of any such events is $50,000,000 or
more; or

(f) (i) any Group Member (other than a Non-Material Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against any Group Member (other than a
Non-Material Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member (other than a Non-Material Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member (other than a Non-Material Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member (other than a Non-Material Subsidiary)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or any Group Member
(other than a Non-Material Subsidiary) shall make a general assignment for the
benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to result
in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the

 

81



--------------------------------------------------------------------------------

relevant insurance company has acknowledged coverage) of $50,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, with respect to a
material part of the Collateral to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents on any material part of the Collateral shall cease
to be enforceable and of the same effect and priority purported to be created
thereby; or

(j) the guarantee contained in Section 2 of the Subsidiary Guarantee Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Borrower; (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) so long as the 7.125% Senior Notes are outstanding, a Specified Change of
Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

82



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent (including in its
capacity as Collateral Agent) shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

83



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee in its capacity as such under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that

 

84



--------------------------------------------------------------------------------

are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence, bad
faith or willful misconduct. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent (including in its capacity as Collateral Agent) upon 10
days’ notice to the Lenders and the Borrower. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Co-Documentation Agents and Co-Syndication Agents. None of the
Co-Documentation Agents or the Co-Syndication Agents shall have any duties or
responsibilities hereunder in their capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect

 

85



--------------------------------------------------------------------------------

of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guarantee Agreement or the Collateral Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.17 or Section 10.7(a) without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required
to be applied to prepay Loans under this Agreement without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby; (vi) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vii) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (viii) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; (ix) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender;
(x) amend, modify or waive any provision of Section 2.23 without the written
consent of the Administrative Agent, the Swingline Lender and the Issuing
Lender; or (xi) amend, modify or waive Section 2.23(b) without the written
consent of each Defaulting Lender. Notwithstanding the foregoing, this Agreement
may be amended as provided in Section 2.3(d). Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Tranche A-1 Term
Loans, of all outstanding Tranche A-2 Term Loans, of all outstanding Tranche A-3
Term Loans or all outstanding Tranche B Term Loans (“Replaced Term Loans”) with
a replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be

 

86



--------------------------------------------------------------------------------

higher than the Applicable Margin for such Replaced Term Loans and (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Replaced Term Loans
at the time of such refinancing.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

367 South Gulph Road, P.O. Box 61558, King of

Prussia, PA 19406-0958

  

Attention: Cheryl K. Ramagano

                    Vice President and Treasurer

   Telecopy: (610) 382-4407    Telephone: (610) 768-3402 Administrative Agent:
  

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

   Attention: Dawn Lee Lum, Executive Director    Telecopy: (212) 270-3279   
Telephone: (212) 270-2472    With a copy to:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

  

Newark, DE 19713

Attention: Tesfaye A Anteneh

   Telecopy: 302-634-1417    Telephone: 302-634-4812

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received during the recipient’s
normal business hours.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

87



--------------------------------------------------------------------------------

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one transaction
counsel to the Administrative Agent in addition to special or local counsel and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its out-of-pocket costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (excluding net income taxes, franchise taxes,
net worth taxes, gross receipts taxes or any similar taxes) with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Borrower in accordance with Section 10.2. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.

 

88



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than a natural Person or
individual (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; provided further, that
the Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or, in the case of the Tranche B Term Facility, $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

89



--------------------------------------------------------------------------------

(D) no assignment of all or a portion of a Lender’s Loans shall be permitted to
(i) any natural person and (ii) any other Person that the Administrative Agent
determines is maintained primarily for the purpose of holding or managing Loans
for the benefit of any natural person and/or immediate family members or heirs
thereof, in each case unless otherwise agreed by each of the Administrative
Agent and the Borrower in its sole discretion.

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

90



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits and
subject to the limitations of Sections 2.18, 2.19 and 2.20 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the Administrative Agent or to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the Participant acquired the Applicable Participation
or unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. No Participant shall be entitled to the
benefits of Section 2.19 unless such Participant complies with Section 2.19(d)
as if it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

91



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

92



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

93



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants, representatives, consultants, auditors and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or

 

94



--------------------------------------------------------------------------------

the other Loan Documents will be syndicate-level information, which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its administrative questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

[Remainder of Page Intentionally Left Blank]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:  

/s/ Steve Filton

  Name: Steve Filton   Title: Senior Vice President and Chief Financial Officer

[Universal Health Services, Inc. Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Dawn L. LeeLum

  Name: Dawn L. LeeLum Title: Executive Director

[Universal Health Services, Inc. Credit Agreement]